Exhibit 10.4

EXECUTION VERSION

SMART ABS SERIES 2013-1US TRUST

FIXED RATE SWAP AGREEMENT

PERPETUAL TRUSTEE COMPANY LIMITED

ABN 42 000 001 007

MACQUARIE SECURITIES MANAGEMENT PTY LIMITED

ABN 26 003 435 443

MACQUARIE BANK LIMITED

ABN 46 008 583 542

 

LOGO [g461461allen_logo.jpg]



--------------------------------------------------------------------------------

(Multicurrency — Cross Border)

 

LOGO [g461461g57o43.jpg]

MASTER AGREEMENT

dated as of        

.........9 January 2013...............

Macquarie Bank Limited ABN 46 008 583 542

(“MBL” and hereinafter included in the expression

“Party A”)

  

Perpetual Trustee Company Limited ABN 42 000 001 007 in its capacity as trustee
of the SMART ABS Series 2013-1US Trust (“Party B”)

Macquarie Securities Management Pty Limited ABN

26 003 435 443 (the “Manager”)

  

have entered and/or anticipate entering into one or more transactions (each a
“Transaction”) that are or will be governed by this Master Agreement, which
includes the schedule (the “Schedule”), and the documents and other confirming
evidence (each a “Confirmation”) exchanged between the parties confirming those
Transactions.

Accordingly, the parties agree as follows: —

 

1.

Interpretation

(a)      Definitions. The terms defined in Section 14 and in the Schedule will
have the meanings therein specified for the purpose of this Master Agreement.

(b)      Inconsistency. In the event of any inconsistency between the provisions
of the Schedule and the other provisions of this Master Agreement, the Schedule
will prevail. In the event of any inconsistency between the provisions of any
Confirmation and this Master Agreement (including the Schedule), such
Confirmation will prevail for the purpose of the relevant Transaction.

(c)      Single Agreement. All Transactions are entered into in reliance on the
fact that this Master Agreement and all Confirmations form a single agreement
between the parties (collectively referred to as this “Agreement”), and the
parties would not otherwise enter into any Transactions.

 

2.

Obligations

(a)      General Conditions.

(i) Each party will make each payment or delivery specified in each Confirmation
to be made by it, subject to the other provisions of this Agreement.

(ii) Payments under this Agreement will be made on the due date for value on
that date in the place of the account specified in the relevant Confirmation or
otherwise pursuant to this Agreement, in freely transferable funds and in the
manner customary for payments in the required currency. Where settlement is by
delivery (that is, other than by payment), such delivery will be made for
receipt on the due date in the manner customary for the relevant obligation
unless otherwise specified in the relevant Confirmation or elsewhere in this
Agreement.

(iii) Each obligation of each party under Section 2(a)(i) is subject to (1) the
condition precedent that no Event of Default or Potential Event of Default with
respect to the other party has occurred and is continuing, (2) the condition
precedent that no Early Termination Date in respect of the relevant Transaction
has occurred or been effectively designated and (3) each other applicable
condition precedent specified in this Agreement.

Copyright © 1992 by International Swap Dealers Association, Inc.



--------------------------------------------------------------------------------

(b)      Change of Account. Either party may change its account for receiving a
payment or delivery by giving notice to the other party at least five Local
Business Days prior to the scheduled date for the payment or delivery to which
such change applies unless such other party gives timely notice of a reasonable
objection to such change.

(c)      Netting. If on any date amounts would otherwise be payable:—

(i)     in the same currency; and

(ii)    in respect of the same Transaction,

by each party to the other, then, on such date, each party’s obligation to make
payment of any such amount will be automatically satisfied and discharged and,
if the aggregate amount that would otherwise have been payable by one party
exceeds the aggregate amount that would otherwise have been payable by the other
party, replaced by an obligation upon the party by whom the larger aggregate
amount would have been payable to pay to the other party the excess of the
larger aggregate amount over the smaller aggregate amount.

The parties may elect in respect of two or more Transactions that a net amount
will be determined in respect of all amounts payable on the same date in the
same currency in respect of such Transactions, regardless of whether such
amounts are payable in respect of the same Transaction. The election may be made
in the Schedule or a Confirmation by specifying that subparagraph (ii) above
will not apply to the Transactions identified as being subject to the election,
together with the starting date (in which case subparagraph (ii) above will not,
or will cease to, apply to such Transactions from such date). This election may
be made separately for different groups of Transactions and will apply
separately to each pairing of Offices through which the parties make and receive
payments or deliveries.

 

(d)

Deduction or Withholding for Tax.

(i)    Gross-Up. All payments under this Agreement will be made without any
deduction or withholding for or on account of any Tax unless such deduction or
withholding is required by any applicable law, as modified by the practice of
any relevant governmental revenue authority, then in effect. If a party is so
required to deduct or withhold, then that party (“X”) will:—

(1)    promptly notify the other party (“Y”) of such requirement;

(2)    pay to the relevant authorities the full amount required to be deducted
or withheld (including the full amount required to be deducted or withheld from
any additional amount paid by X to Y under this Section 2(d)) promptly upon the
earlier of determining that such deduction or withholding is required or
receiving notice that such amount has been assessed against Y;

(3)    promptly forward to Y an official receipt (or a certified copy), or other
documentation reasonably acceptable to Y, evidencing such payment to such
authorities; and

(4)    if such Tax is an Indemnifiable Tax, pay to Y, in addition to the payment
to which Y is otherwise entitled under this Agreement, such additional amount as
is necessary to ensure that the net amount actually received by Y (free and
clear of Indemnifiable Taxes, whether assessed against X or Y) will equal the
full amount Y would have received had no such deduction or withholding been
required. However, X will not be required to pay any additional amount to Y to
the extent that it would not be required to be paid but for:—

(A)    the failure by Y to comply with or perform any agreement contained in
Section 4(a)(i), 4(a)(iii) or 4(d); or

(B)    the failure of a representation made by Y pursuant to Section 3(f) to be
accurate and true unless such failure would not have occurred but for (I) any
action taken by a taxing authority, or brought in a court of competent
jurisdiction, on or after the date on which a Transaction is entered into
(regardless of whether such action is taken or brought with respect to a party
to this Agreement) or (II) a Change in Tax Law.

 

  2   ISDA® 1992



--------------------------------------------------------------------------------

(ii)    Liability. If: —

(1)    X is required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, to make any deduction or withholding in
respect of which X would not be required to pay an additional amount to Y under
Section 2(d)(i)(4);

(2)    X does not so deduct or withhold; and

(3)    a liability resulting from such Tax is assessed directly against X,

then, except to the extent Y has satisfied or then satisfies the liability
resulting from such Tax, Y will promptly pay to X the amount of such liability
(including any related liability for interest, but including any related
liability for penalties only if Y has failed to comply with or perform any
agreement contained in Section 4(a)(i), 4(a)(iii) or 4(d)).

(e)      Default Interest, Other Amounts. Prior to the occurrence or effective
designation of an Early Termination Date in respect of the relevant Transaction,
a party that defaults in the performance of any payment obligation will, to the
extent permitted by law and subject to Section 6(c), be required to pay interest
(before as well as after judgment) on the overdue amount to the other party on
demand in the same currency as such overdue amount, for the period from (and
including) the original due date for payment to (but excluding) the date of
actual payment, at the Default Rate. Such interest will be calculated on the
basis of daily compounding and the actual number of days elapsed. If, prior to
the occurrence or effective designation of an Early Termination Date in respect
of the relevant Transaction, a party defaults in the performance of any
obligation required to be settled by delivery, it will compensate the other
party on demand if and to the extent provided for in the relevant Confirmation
or elsewhere in this Agreement.

 

3.

Representations

Each party represents to the other party (which representations will be deemed
to be repeated by each party on each date on which a Transaction is entered into
and, in the case of the representations in Section 3(f), at all times until the
termination of this Agreement) that:—

 

(a)

Basic Representations.

(i)    Status. It is duly organised and validly existing under the laws of the
jurisdiction of its organisation or incorporation and, if relevant under such
laws, in good standing;

(ii)    Powers. It has the power to execute this Agreement and any other
documentation relating to this Agreement to which it is a party, to deliver this
Agreement and any other documentation relating to this Agreement that it is
required by this Agreement to deliver and to perform its obligations under this
Agreement and any obligations it has under any Credit Support Document to which
it is a party and has taken all necessary action to authorise such execution,
delivery and performance;

(iii)    No Violation or Conflict. Such execution, delivery and performance do
not violate or conflict with any law applicable to it, any provision of its
constitutional documents, any order or judgment of any court or other agency of
government applicable to it or any of its assets or any contractual restriction
binding on or affecting it or any of its assets;

(iv)    Consents. All governmental and other consents that are required to have
been obtained by it with respect to this Agreement or any Credit Support
Document to which it is a party have been obtained and are in full force and
effect and all conditions of any such consents have been complied with; and

(v)    Obligations Binding. Its obligations under this Agreement and any Credit
Support Document to which it is a party constitute its legal, valid and binding
obligations, enforceable in accordance with their respective terms (subject to
applicable bankruptcy, reorganisation, insolvency, moratorium or similar laws
affecting creditors’ rights generally and subject, as to enforceability, to
equitable principles of general application (regardless of whether enforcement
is sought in a proceeding in equity or at law)).

 

  3   ISDA® 1992



--------------------------------------------------------------------------------

(b)      Absence of Certain Events. No Event of Default or Potential Event of
Default or, to its knowledge, Termination Event with respect to it has occurred
and is continuing and no such event or circumstance would occur as a result of
its entering into or performing its obligations under this Agreement or any
Credit Support Document to which it is a party.

(c)      Absence of Litigation. There is not pending or, to its knowledge,
threatened against it or any of its Affiliates any action, suit or proceeding at
law or in equity or before any court, tribunal, governmental body, agency or
official or any arbitrator that is likely to affect the legality, validity or
enforceability against it of this Agreement or any Credit Support Document to
which it is a party or its ability to perform its obligations under this
Agreement or such Credit Support Document.

(d)      Accuracy of Specified Information. All applicable information that is
furnished in writing by or on behalf of it to the other party and is identified
for the purpose of this Section 3(d) in the Schedule is, as of the date of the
information, true, accurate and complete in every material respect.

(e)      Payer Tax Representation. Each representation specified in the Schedule
as being made by it for the purpose of this Section 3(e) is accurate and true.

(f)      Payee Tax Representations. Each representation specified in the
Schedule as being made by it for the purpose of this Section 3(f) is accurate
and true.

 

4.

Agreements

Each party agrees with the other that, so long as either party has or may have
any obligation under this Agreement or under any Credit Support Document to
which it is a party:—

(a)      Furnish Specified Information. It will deliver to the other party or,
in certain cases under subparagraph (iii) below, to such government or taxing
authority as the other party reasonably directs:—

(i)      any forms, documents or certificates relating to taxation specified in
the Schedule or any Confirmation;

(ii)     any other documents specified in the Schedule or any Confirmation; and

(iii)    upon reasonable demand by such other party, any form or document that
may be required or reasonably requested in writing in order to allow such other
party or its Credit Support Provider to make a payment under this Agreement or
any applicable Credit Support Document without any deduction or withholding for
or on account of any Tax or with such deduction or withholding at a reduced rate
(so long as the completion, execution or submission of such form or document
would not materially prejudice the legal or commercial position of the party in
receipt of such demand), with any such form or document to be accurate and
completed in a manner reasonably satisfactory to such other party and to be
executed and to be delivered with any reasonably required certification,

in each case by the date specified in the Schedule or such Confirmation or, if
none is specified, as soon as reasonably practicable.

(b)      Maintain Authorisations. It will use all reasonable efforts to maintain
in full force and effect all consents of any governmental or other authority
that are required to be obtained by it with respect to this Agreement or any
Credit Support Document to which it is a party and will use all reasonable
efforts to obtain any that may become necessary in the future.

(c)      Comply with Laws. It will comply in all material respects with all
applicable laws and orders to which it may be subject if failure so to comply
would materially impair its ability to perform its obligations under this
Agreement or any Credit Support Document to which it is a party.

(d)      Tax Agreement. It will give notice of any failure of a representation
made by it under Section 3(f) to be accurate and true promptly upon learning of
such failure.

(e)      Payment of Stamp Tax. Subject to Section 11, it will pay any Stamp Tax
levied or imposed upon it or in respect of its execution or performance of this
Agreement by a jurisdiction in which it is incorporated,

 

  4   ISDA® 1992



--------------------------------------------------------------------------------

organised, managed and controlled, or considered to have its seat, or in which a
branch or office through which it is acting for the purpose of this Agreement is
located (“Stamp Tax Jurisdiction”) and will indemnify the other party against
any Stamp Tax levied or imposed upon the other party or in respect of the other
party’s execution or performance of this Agreement by any such Stamp Tax
Jurisdiction which is not also a Stamp Tax Jurisdiction with respect to the
other party.

 

5.

Events of Default and Termination Events

(a)       Events of Default. The occurrence at any time with respect to a party
or, if applicable, any Credit Support Provider of such party or any Specified
Entity of such party of any of the following events constitutes an event of
default (an “Event of Default”) with respect to such party:—

(i)    Failure to Pay or Deliver. Failure by the party to make, when due, any
payment under this Agreement or delivery under Section 2(a)(i) or 2(e) required
to be made by it if such failure is not remedied on or before the third Local
Business Day after notice of such failure is given to the party;

(ii)    Breach of Agreement. Failure by the party to comply with or perform any
agreement or obligation (other than an obligation to make any payment under this
Agreement or delivery under Section 2(a)(i) or 2(e) or to give notice of a
Termination Event or any agreement or obligation under Section 4(a)(i),
4(a)(iii) or 4(d)) to be complied with or performed by the party in accordance
with this Agreement if such failure is not remedied on or before the thirtieth
day after notice of such failure is given to the party;

(iii)    Credit Support Default.

(1)   Failure by the party or any Credit Support Provider of such party to
comply with or perform any agreement or obligation to be complied with or
performed by it in accordance with any Credit Support Document if such failure
is continuing after any applicable grace period has elapsed;

(2)   the expiration or termination of such Credit Support Document or the
failing or ceasing of such Credit Support Document to be in full force and
effect for the purpose of this Agreement (in either case other than in
accordance with its terms) prior to the satisfaction of all obligations of such
party under each Transaction to which such Credit Support Document relates
without the written consent of the other party; or

(3)   the party or such Credit Support Provider disaffirms, disclaims,
repudiates or rejects, in whole or in part, or challenges the validity of, such
Credit Support Document;

(iv)     Misrepresentation. A representation (other than a representation under
Section 3(e) or (f)) made or repeated or deemed to have been made or repeated by
the party or any Credit Support Provider of such party in this Agreement or any
Credit Support Document proves to have been incorrect or misleading in any
material respect when made or repeated or deemed to have been made or repeated;

(v)     Default under Specified Transaction. The party, any Credit Support
Provider of such party or any applicable Specified Entity of such party
(1) defaults under a Specified Transaction and, after giving effect to any
applicable notice requirement or grace period, there occurs a liquidation of, an
acceleration of obligations under, or an early termination of, that Specified
Transaction, (2) defaults, after giving effect to any applicable notice
requirement or grace period, in making any payment or delivery due on the last
payment, delivery or exchange date of, or any payment on early termination of, a
Specified Transaction (or such default continues for at least three Local
Business Days if there is no applicable notice requirement or grace period) or
(3) disaffirms, disclaims, repudiates or rejects, in whole or in part, a
Specified Transaction (or such action is taken by any person or entity appointed
or empowered to operate it or act on its behalf);

(vi)     Cross Default. If “Cross Default” is specified in the Schedule as
applying to the party, the occurrence or existence of (1) a default, event of
default or other similar condition or event (however

 

  5   ISDA® 1992



--------------------------------------------------------------------------------

described) in respect of such party, any Credit Support Provider of such party
or any applicable Specified Entity of such party under one or more agreements or
instruments relating to Specified Indebtedness of any of them (individually or
collectively) in an aggregate amount of not less than the applicable Threshold
Amount (as specified in the Schedule) which has resulted in such Specified
Indebtedness becoming, or becoming capable at such time of being declared, due
and payable under such agreements or instruments, before it would otherwise have
been due and payable or (2) a default by such party, such Credit Support
Provider or such Specified Entity (individually or collectively) in making one
or more payments on the due date thereof in an aggregate amount of not less than
the applicable Threshold Amount under such agreements or instruments (after
giving effect to any applicable notice requirement or grace period);

(vii) Bankruptcy. The party, any Credit Support Provider of such party or any
applicable Specified Entity of such party: —

(1)   is dissolved (other than pursuant to a consolidation, amalgamation or
merger); (2) becomes insolvent or is unable to pay its debts or fails or admits
in writing its inability generally to pay its debts as they become due;
(3) makes a general assignment, arrangement or composition with or for the
benefit of its creditors; (4) institutes or has instituted against it a
proceeding seeking a judgment of insolvency or bankruptcy or any other relief
under any bankruptcy or insolvency law or other similar law affecting creditors’
rights, or a petition is presented for its winding-up or liquidation, and, in
the case of any such proceeding or petition instituted or presented against it,
such proceeding or petition (A) results in a judgment of insolvency or
bankruptcy or the entry of an order for relief or the making of an order for its
winding-up or liquidation or (B) is not dismissed, discharged, stayed or
restrained in each case within 30 days of the institution or presentation
thereof; (5) has a resolution passed for its winding-up, official management or
liquidation (other than pursuant to a consolidation, amalgamation or merger);
(6) seeks or becomes subject to the appointment of an administrator, provisional
liquidator, conservator, receiver, trustee, custodian or other similar official
for it or for all or substantially all its assets; (7) has a secured party take
possession of all or substantially all its assets or has a distress, execution,
attachment, sequestration or other legal process levied, enforced or sued on or
against all or substantially all its assets and such secured party maintains
possession, or any such process is not dismissed, discharged, stayed or
restrained, in each case within 30 days thereafter; (8) causes or is subject to
any event with respect to it which, under the applicable laws of any
jurisdiction, has an analogous effect to any of the events specified in clauses
(1) to (7) (inclusive); or (9) takes any action in furtherance of, or indicating
its consent to, approval of, or acquiescence in, any of the foregoing acts; or

(viii) Merger Without Assumption. The party or any Credit Support Provider of
such party consolidates or amalgamates with, or merges with or into, or
transfers all or substantially all its assets to, another entity and, at the
time of such consolidation, amalgamation, merger or transfer: —

(1)   the resulting, surviving or transferee entity fails to assume all the
obligations of such party or such Credit Support Provider under this Agreement
or any Credit Support Document to which it or its predecessor was a party by
operation of law or pursuant to an agreement reasonably satisfactory to the
other party to this Agreement; or

(2)   the benefits of any Credit Support Document fail to extend (without the
consent of the other party) to the performance by such resulting, surviving or
transferee entity of its obligations under this Agreement.

(b)       Termination Events. The occurrence at any time with respect to a party
or, if applicable, any Credit Support Provider of such party or any Specified
Entity of such party of any event specified below constitutes an Illegality if
the event is specified in (i) below, a Tax Event if the event is specified in
(ii) below or a Tax Event Upon Merger if the event is specified in (iii) below,
and, if specified to be applicable, a Credit Event

 

  6   ISDA® 1992



--------------------------------------------------------------------------------

Upon Merger if the event is specified pursuant to (iv) below or an Additional
Termination Event if the event is specified pursuant to (v) below:—

(i)     Illegality. Due to the adoption of, or any change in, any applicable law
after the date on which a Transaction is entered into, or due to the
promulgation of, or any change in, the interpretation by any court, tribunal or
regulatory authority with competent jurisdiction of any applicable law after
such date, it becomes unlawful (other than as a result of a breach by the party
of Section 4(b)) for such party (which will be the Affected Party): —

(1)   to perform any absolute or contingent obligation to make a payment or
delivery or to receive a payment or delivery in respect of such Transaction or
to comply with any other material provision of this Agreement relating to such
Transaction; or

(2)   to perform, or for any Credit Support Provider of such party to perform,
any contingent or other obligation which the party (or such Credit Support
Provider) has under any Credit Support Document relating to such Transaction;

(ii)     Tax Event. Due to (x) any action taken by a taxing authority, or
brought in a court of competent jurisdiction, on or after the date on which a
Transaction is entered into (regardless of whether such action is taken or
brought with respect to a party to this Agreement) or (y) a Change in Tax Law,
the party (which will be the Affected Party) will, or there is a substantial
likelihood that it will, on the next succeeding Scheduled Payment Date (1) be
required to pay to the other party an additional amount in respect of an
Indemnifiable Tax under Section 2(d)(i)(4) (except in respect of interest under
Section 2(e), 6(d)(ii) or 6(e)) or (2) receive a payment from which an amount is
required to be deducted or withheld for or on account of a Tax (except in
respect of interest under Section 2(e), 6(d)(ii) or 6(e)) and no additional
amount is required to be paid in respect of such Tax under Section 2(d)(i)(4)
(other than by reason of Section 2(d)(i)(4)(A) or (B));

(iii)     Tax Event Upon Merger. The party (the “Burdened Party”) on the next
succeeding Scheduled Payment Date will either (1) be required to pay an
additional amount in respect of an Indemnifiable Tax under Section 2(d)(i)(4)
(except in respect of interest under Section 2(e), 6(d)(ii) or 6(e)) or
(2) receive a payment from which an amount has been deducted or withheld for or
on account of any Indemnifiable Tax in respect of which the other party is not
required to pay an additional amount (other than by reason of
Section 2(d)(i)(4)(A) or (B)), in either case as a result of a party
consolidating or amalgamating with, or merging with or into, or transferring all
or substantially all its assets to, another entity (which will be the Affected
Party) where such action does not constitute an event described in
Section 5(a)(viii);

(iv)     Credit Event Upon Merger. If “Credit Event Upon Merger” is specified in
the Schedule as applying to the party, such party (“X”), any Credit Support
Provider of X or any applicable Specified Entity of X consolidates or
amalgamates with, or merges with or into, or transfers all or substantially all
its assets to, another entity and such action does not constitute an event
described in Section 5(a)(viii) but the creditworthiness of the resulting,
surviving or transferee entity is materially weaker than that of X, such Credit
Support Provider or such Specified Entity, as the case may be, immediately prior
to such action (and, in such event, X or its successor or transferee, as
appropriate, will be the Affected Party); or

(v)     Additional Termination Event. If any “Additional Termination Event” is
specified in the Schedule or any Confirmation as applying, the occurrence of
such event (and, in such event, the Affected Party or Affected Parties shall be
as specified for such Additional Termination Event in the Schedule or such
Confirmation).

(c)       Event of Default and Illegality. If an event or circumstance which
would otherwise constitute or give rise to an Event of Default also constitutes
an Illegality, it will be treated as an Illegality and will not constitute an
Event of Default.

 

  7   ISDA® 1992



--------------------------------------------------------------------------------

6.

Early Termination

(a)       Right to Terminate Following Event of Default. If at any time an Event
of Default with respect to a party (the “Defaulting Party”) has occurred and is
then continuing, the other party (the “Non-defaulting Party”) may, by not more
than 20 days notice to the Defaulting Party specifying the relevant Event of
Default, designate a day not earlier than the day such notice is effective as an
Early Termination Date in respect of all outstanding Transactions. If, however,
“Automatic Early Termination” is specified in the Schedule as applying to a
party, then an Early Termination Date in respect of all outstanding Transactions
will occur immediately upon the occurrence with respect to such party of an
Event of Default specified in Section 5(a)(vii)(1), (3), (5), (6) or, to the
extent analogous thereto, (8), and as of the time immediately preceding the
institution of the relevant proceeding or the presentation of the relevant
petition upon the occurrence with respect to such party of an Event of Default
specified in Section 5(a)(vii)(4) or, to the extent analogous thereto, (8).

(b)       Right to Terminate Following Termination Event.

(i)     Notice. If a Termination Event occurs, an Affected Party will, promptly
upon becoming aware of it, notify the other party, specifying the nature of that
Termination Event and each Affected Transaction and will also give such other
information about that Termination Event as the other party may reasonably
require.

(ii)     Transfer to Avoid Termination Event. If either an Illegality under
Section 5(b)(i)(1) or a Tax Event occurs and there is only one Affected Party,
or if a Tax Event Upon Merger occurs and the Burdened Party is the Affected
Party, the Affected Party will, as a condition to its right to designate an
Early Termination Date under Section 6(b)(iv), use all reasonable efforts (which
will not require such party to incur a loss, excluding immaterial, incidental
expenses) to transfer within 20 days after it gives notice under Section 6(b)(i)
all its rights and obligations under this Agreement in respect of the Affected
Transactions to another of its Offices or Affiliates so that such Termination
Event ceases to exist.

If the Affected Party is not able to make such a transfer it will give notice to
the other party to that effect within such 20 day period, whereupon the other
party may effect such a transfer within 30 days after the notice is given under
Section 6(b)(i).

Any such transfer by a party under this Section 6(b)(ii) will be subject to and
conditional upon the prior written consent of the other party, which consent
will not be withheld if such other party’s policies in effect at such time would
permit it to enter into transactions with the transferee on the terms proposed.

(iii)     Two Affected Parties. If an Illegality under Section 5(b)(i)(1) or a
Tax Event occurs and there are two Affected Parties, each party will use all
reasonable efforts to reach agreement within 30 days after notice thereof is
given under Section 6(b)(i) on action to avoid that Termination Event.

(iv)     Right to Terminate. If: —

(1)   a transfer under Section 6(b)(ii) or an agreement under Section 6(b)(iii),
as the case may be, has not been effected with respect to all Affected
Transactions within 30 days after an Affected Party gives notice under
Section 6(b)(i); or

(2)   an Illegality under Section 5(b)(i)(2), a Credit Event Upon Merger or an
Additional Termination Event occurs, or a Tax Event Upon Merger occurs and the
Burdened Party is not the Affected Party,

either party in the case of an Illegality, the Burdened Party in the case of a
Tax Event Upon Merger, any Affected Party in the case of a Tax Event or an
Additional Termination Event if there is more than one Affected Party, or the
party which is not the Affected Party in the case of a Credit Event Upon Merger
or an Additional Termination Event if there is only one Affected Party may, by
not more than 20 days notice to the other party and provided that the relevant
Termination Event is then

 

  8   ISDA® 1992



--------------------------------------------------------------------------------

continuing, designate a day not earlier than the day such notice is effective as
an Early Termination Date in respect of all Affected Transactions.

 

(c)

Effect of Designation.

(i)     If notice designating an Early Termination Date is given under
Section 6(a) or (b), the Early Termination Date will occur on the date so
designated, whether or not the relevant Event of Default or Termination Event is
then continuing.

(ii)     Upon the occurrence or effective designation of an Early Termination
Date, no further payments or deliveries under Section 2(a)(i) or 2(e) in respect
of the Terminated Transactions will be required to be made, but without
prejudice to the other provisions of this Agreement. The amount, if any, payable
in respect of an Early Termination Date shall be determined pursuant to
Section 6(e).

 

(d)

Calculations.

(i)     Statement. On or as soon as reasonably practicable following the
occurrence of an Early Termination Date, each party will make the calculations
on its part, if any, contemplated by Section 6(e) and will provide to the other
party a statement (1) showing, in reasonable detail, such calculations
(including all relevant quotations and specifying any amount payable under
Section 6(e)) and (2) giving details of the relevant account to which any amount
payable to it is to be paid. In the absence of written confirmation from the
source of a quotation obtained in determining a Market Quotation, the records of
the party obtaining such quotation will be conclusive evidence of the existence
and accuracy of such quotation.

(ii)     Payment Date. An amount calculated as being due in respect of any Early
Termination Date under Section 6(e) will be payable on the day that notice of
the amount payable is effective (in the case of an Early Termination Date which
is designated or occurs as a result of an Event of Default) and on the day which
is two Local Business Days after the day on which notice of the amount payable
is effective (in the case of an Early Termination Date which is designated as a
result of a Termination Event). Such amount will be paid together with (to the
extent permitted under applicable law) interest thereon (before as well as after
judgment) in the Termination Currency, from (and including) the relevant Early
Termination Date to (but excluding) the date such amount is paid, at the
Applicable Rate. Such interest will be calculated on the basis of daily
compounding and the actual number of days elapsed.

(e)       Payments on Early Termination. If an Early Termination Date occurs,
the following provisions shall apply based on the parties’ election in the
Schedule of a payment measure, either “Market Quotation” or “Loss”, and a
payment method, either the “First Method” or the “Second Method”. If the parties
fail to designate a payment measure or payment method in the Schedule, it will
be deemed that “Market Quotation” or the “Second Method”, as the case may be,
shall apply. The amount, if any, payable in respect of an Early Termination Date
and determined pursuant to this Section will be subject to any Set-off.

(i)     Events of Default. If the Early Termination Date results from an Event
of Default: —

(1) First Method and Market Quotation. If the First Method and Market Quotation
apply, the Defaulting Party will pay to the Non-defaulting Party the excess, if
a positive number, of (A) the sum of the Settlement Amount (determined by the
Non-defaulting Party) in respect of the Terminated Transactions and the
Termination Currency Equivalent of the Unpaid Amounts owing to the
Non-defaulting Party over (B) the Termination Currency Equivalent of the Unpaid
Amounts owing to the Defaulting Party.

(2)   First Method and Loss. If the First Method and Loss apply, the Defaulting
Party will pay to the Non-defaulting Party, if a positive number, the
Non-defaulting Party’s Loss in respect of this Agreement.

(3)   Second Method and Market Quotation. If the Second Method and Market
Quotation apply, an amount will be payable equal to (A) the sum of the
Settlement Amount (determined by the

 

  9   ISDA® 1992



--------------------------------------------------------------------------------

Non-defaulting Party) in respect of the Terminated Transactions and the
Termination Currency Equivalent of the Unpaid Amounts owing to the
Non-defaulting Party less (B) the Termination Currency Equivalent of the Unpaid
Amounts owing to the Defaulting Party. If that amount is a positive number, the
Defaulting Party will pay it to the Non-defaulting Party; if it is a negative
number, the Non-defaulting Party will pay the absolute value of that amount to
the Defaulting Party.

(4)   Second Method and Loss. If the Second Method and Loss apply, an amount
will be payable equal to the Non-defaulting Party’s Loss in respect of this
Agreement. If that amount is a positive number, the Defaulting Party will pay it
to the Non-defaulting Party; if it is a negative number, the Non-defaulting
Party will pay the absolute value of that amount to the Defaulting Party.

(ii)     Termination Events. If the Early Termination Date results from a
Termination Event: —

(1)    One Affected Party. If there is one Affected Party, the amount payable
will be determined in accordance with Section 6(e)(i)(3), if Market Quotation
applies, or Section 6(e)(i)(4), if Loss applies, except that, in either case,
references to the Defaulting Party and to the Non-defaulting Party will be
deemed to be references to the Affected Party and the party which is not the
Affected Party, respectively, and, if Loss applies and fewer than all the
Transactions are being terminated, Loss shall be calculated in respect of all
Terminated Transactions.

(2)    Two Affected Parties. If there are two Affected Parties: —

(A) if Market Quotation applies, each party will determine a Settlement Amount
in respect of the Terminated Transactions, and an amount will be payable equal
to (I) the sum of (a) one-half of the difference between the Settlement Amount
of the party with the higher Settlement Amount (“X”) and the Settlement Amount
of the party with the lower Settlement Amount (“Y”) and (b) the Termination
Currency Equivalent of the Unpaid Amounts owing to X less (II) the Termination
Currency Equivalent of the Unpaid Amounts owing to Y; and

(B) if Loss applies, each party will determine its Loss in respect of this
Agreement (or, if fewer than all the Transactions are being terminated, in
respect of all Terminated Transactions) and an amount will be payable equal to
one-half of the difference between the Loss of the party with the higher Loss
(“X”) and the Loss of the party with the lower Loss (“Y”).

If the amount payable is a positive number, Y will pay it to X; if it is a
negative number, X will pay the absolute value of that amount to Y.

(iii)     Adjustment for Bankruptcy. In circumstances where an Early Termination
Date occurs because “Automatic Early Termination” applies in respect of a party,
the amount determined under this Section 6(e) will be subject to such
adjustments as are appropriate and permitted by law to reflect any payments or
deliveries made by one party to the other under this Agreement (and retained by
such other party) during the period from the relevant Early Termination Date to
the date for payment determined under Section 6(d)(ii).

(iv)    Pre-Estimate. The parties agree that if Market Quotation applies an
amount recoverable under this Section 6(e) is a reasonable pre-estimate of loss
and not a penalty. Such amount is payable for the loss of bargain and the loss
of protection against future risks and except as otherwise provided in this
Agreement neither party will be entitled to recover any additional damages as a
consequence of such losses.

 

  10   ISDA® 1992



--------------------------------------------------------------------------------

7.

Transfer

Subject to Section 6(b)(ii), neither this Agreement nor any interest or
obligation in or under this Agreement may be transferred (whether by way of
security or otherwise) by either party without the prior written consent of the
other party, except that: —

(a)       a party may make such a transfer of this Agreement pursuant to a
consolidation or amalgamation with, or merger with or into, or transfer of all
or substantially all its assets to, another entity (but without prejudice to any
other right or remedy under this Agreement); and

(b)       a party may make such a transfer of all or any part of its interest in
any amount payable to it from a Defaulting Party under Section 6(e).

Any purported transfer that is not in compliance with this Section will be void.

 

8.

Contractual Currency

(a)       Payment in the Contractual Currency. Each payment under this Agreement
will be made in the relevant currency specified in this Agreement for that
payment (the “Contractual Currency”). To the extent permitted by applicable law,
any obligation to make payments under this Agreement in the Contractual Currency
will not be discharged or satisfied by any tender in any currency other than the
Contractual Currency, except to the extent such tender results in the actual
receipt by the party to which payment is owed, acting in a reasonable manner and
in good faith in converting the currency so tendered into the Contractual
Currency, of the full amount in the Contractual Currency of all amounts payable
in respect of this Agreement. If for any reason the amount in the Contractual
Currency so received falls short of the amount in the Contractual Currency
payable in respect of this Agreement, the party required to make the payment
will, to the extent permitted by applicable law, immediately pay such additional
amount in the Contractual Currency as may be necessary to compensate for the
shortfall. If for any reason the amount in the Contractual Currency so received
exceeds the amount in the Contractual Currency payable in respect of this
Agreement, the party receiving the payment will refund promptly the amount of
such excess.

(b)      Judgments. To the extent permitted by applicable law, if any judgment
or order expressed in a currency other than the Contractual Currency is rendered
(i) for the payment of any amount owing in respect of this Agreement, (ii) for
the payment of any amount relating to any early termination in respect of this
Agreement or (iii) in respect of a judgment or order of another court for the
payment of any amount described in (i) or (ii) above, the party seeking
recovery, after recovery in full of the aggregate amount to which such party is
entitled pursuant to the judgment or order, will be entitled to receive
immediately from the other party the amount of any shortfall of the Contractual
Currency received by such party as a consequence of sums paid in such other
currency and will refund promptly to the other party any excess of the
Contractual Currency received by such party as a consequence of sums paid in
such other currency if such shortfall or such excess arises or results from any
variation between the rate of exchange at which the Contractual Currency is
converted into the currency of the judgment or order for the purposes of such
judgment or order and the rate of exchange at which such party is able, acting
in a reasonable manner and in good faith in converting the currency received
into the Contractual Currency, to purchase the Contractual Currency with the
amount of the currency of the judgment or order actually received by such party.
The term “rate of exchange” includes, without limitation, any premiums and costs
of exchange payable in connection with the purchase of or conversion into the
Contractual Currency.

(c)       Separate Indemnities. To the extent permitted by applicable law, these
indemnities constitute separate and independent obligations from the other
obligations in this Agreement, will be enforceable as separate and independent
causes of action, will apply notwithstanding any indulgence granted by the party
to which any payment is owed and will not be affected by judgment being obtained
or claim or proof being made for any other sums payable in respect of this
Agreement.

(d)       Evidence of Loss. For the purpose of this Section 8, it will be
sufficient for a party to demonstrate that it would have suffered a loss had an
actual exchange or purchase been made.

 

  11   ISDA® 1992



--------------------------------------------------------------------------------

9.

Miscellaneous

(a)       Entire Agreement. This Agreement constitutes the entire agreement and
understanding of the parties with respect to its subject matter and supersedes
all oral communication and prior writings with respect thereto.

(b)       Amendments. No amendment, modification or waiver in respect of this
Agreement will be effective unless in writing (including a writing evidenced by
a facsimile transmission) and executed by each of the parties or confirmed by an
exchange of telexes or electronic messages on an electronic messaging system.

(c)       Survival of Obligations. Without prejudice to Sections 2(a)(iii) and
6(c)(ii), the obligations of the parties under this Agreement will survive the
termination of any Transaction.

(d)       Remedies Cumulative. Except as provided in this Agreement, the rights,
powers, remedies and privileges provided in this Agreement are cumulative and
not exclusive of any rights, powers, remedies and privileges provided by law.

 

(e)      

Counterparts and Confirmations.

(i) This Agreement (and each amendment, modification and waiver in respect of
it) may be executed and delivered in counterparts (including by facsimile
transmission), each of which will be deemed an original.

(ii) The parties intend that they are legally bound by the terms of each
Transaction from the moment they agree to those terms (whether orally or
otherwise). A Confirmation shall be entered into as soon as practicable and may
be executed and delivered in counterparts (including by facsimile transmission)
or be created by an exchange of telexes or by an exchange of electronic messages
on an electronic messaging system, which in each case will be sufficient for all
purposes to evidence a binding supplement to this Agreement. The parties will
specify therein or through another effective means that any such counterpart,
telex or electronic message constitutes a Confirmation.

(f)       No Waiver of Rights. A failure or delay in exercising any right, power
or privilege in respect of this Agreement will not be presumed to operate as a
waiver, and a single or partial exercise of any right, power or privilege will
not be presumed to preclude any subsequent or further exercise, of that right,
power or privilege or the exercise of any other right, power or privilege.

(g)       Headings. The headings used in this Agreement are for convenience of
reference only and are not to affect the construction of or to be taken into
consideration in interpreting this Agreement.

 

10.

Offices; Multibranch Parties

(a)       If Section 10(a) is specified in the Schedule as applying, each party
that enters into a Transaction through an Office other than its head or home
office represents to the other party that, notwithstanding the place of booking
office or jurisdiction of incorporation or organisation of such party, the
obligations of such party are the same as if it had entered into the Transaction
through its head or home office. This representation will be deemed to be
repeated by such party on each date on which a Transaction is entered into.

(b)       Neither party may change the Office through which it makes and
receives payments or deliveries for the purpose of a Transaction without the
prior written consent of the other party.

(c)       If a party is specified as a Multibranch Party in the Schedule, such
Multibranch Party may make and receive payments or deliveries under any
Transaction through any Office listed in the Schedule, and the Office through
which it makes and receives payments or deliveries with respect to a Transaction
will be specified in the relevant Confirmation.

 

11.

Expenses

A Defaulting Party will, on demand, indemnify and hold harmless the other party
for and against all reasonable out-of-pocket expenses, including legal fees and
Stamp Tax, incurred by such other party by reason of the enforcement and
protection of its rights under this Agreement or any Credit Support Document

 

  12   ISDA® 1992



--------------------------------------------------------------------------------

to which the Defaulting Party is a party or by reason of the early termination
of any Transaction, including, but not limited to, costs of collection.

 

12.

Notices

(a)       Effectiveness. Any notice or other communication in respect of this
Agreement may be given in any manner set forth below (except that a notice or
other communication under Section 5 or 6 may not be given by facsimile
transmission or electronic messaging system) to the address or number or in
accordance with the electronic messaging system details provided (see the
Schedule) and will be deemed effective as indicated:—

(i)     if in writing and delivered in person or by courier, on the date it is
delivered;

(ii)     if sent by telex, on the date the recipient’s answerback is received;

(iii)     if sent by facsimile transmission, on the date that transmission is
received by a responsible employee of the recipient in legible form (it being
agreed that the burden of proving receipt will be on the sender and will not be
met by a transmission report generated by the sender’s facsimile machine);

(iv)     if sent by certified or registered mail (airmail, if overseas) or the
equivalent (return receipt requested), on the date that mail is delivered or its
delivery is attempted; or

(v)     if sent by electronic messaging system, on the date that electronic
message is received,

unless the date of that delivery (or attempted delivery) or that receipt, as
applicable, is not a Local Business Day or that communication is delivered (or
attempted) or received, as applicable, after the close of business on a Local
Business Day, in which case that communication shall be deemed given and
effective on the first following day that is a Local Business Day.

(b)       Change of Addresses. Either party may by notice to the other change
the address, telex or facsimile number or electronic messaging system details at
which notices or other communications are to be given to it.

 

13.

Governing Law and Jurisdiction

(a)       Governing Law. This Agreement will be governed by and construed in
accordance with the law specified in the Schedule.

(b)       Jurisdiction. With respect to any suit, action or proceedings relating
to this Agreement (“Proceedings”), each party irrevocably:—

(i)     submits to the jurisdiction of the English courts, if this Agreement is
expressed to be governed by English law, or to the non-exclusive jurisdiction of
the courts of the State of New York and the United States District Court located
in the Borough of Manhattan in New York City, if this Agreement is expressed to
be governed by the laws of the State of New York; and

(ii)     waives any objection which it may have at any time to the laying of
venue of any Proceedings brought in any such court, waives any claim that such
Proceedings have been brought in an inconvenient forum and further waives the
right to object, with respect to such Proceedings, that such court does not have
any jurisdiction over such party.

Nothing in this Agreement precludes either party from bringing Proceedings in
any other jurisdiction (outside, if this Agreement is expressed to be governed
by English law, the Contracting States, as defined in Section 1(3) of the Civil
Jurisdiction and Judgments Act 1982 or any modification, extension or
re-enactment thereof for the time being in force) nor will the bringing of
Proceedings in any one or more jurisdictions preclude the bringing of
Proceedings in any other jurisdiction.

(c)       Service of Process. Each party irrevocably appoints the Process Agent
(if any) specified opposite its name in the Schedule to receive, for it and on
its behalf, service of process in any Proceedings. If for any

 

  13   ISDA® 1992



--------------------------------------------------------------------------------

reason any party’s Process Agent is unable to act as such, such party will
promptly notify the other party and within 30 days appoint a substitute process
agent acceptable to the other party. The parties irrevocably consent to service
of process given in the manner provided for notices in Section 12. Nothing in
this Agreement will affect the right of either party to serve process in any
other manner permitted by law.

(d)       Waiver of Immunities. Each party irrevocably waives, to the fullest
extent permitted by applicable law, with respect to itself and its revenues and
assets (irrespective of their use or intended use), all immunity on the grounds
of sovereignty or other similar grounds from (i) suit, (ii) jurisdiction of any
court, (iii) relief by way of injunction, order for specific performance or for
recovery of property, (iv) attachment of its assets (whether before or after
judgment) and (v) execution or enforcement of any judgment to which it or its
revenues or assets might otherwise be entitled in any Proceedings in the courts
of any jurisdiction and irrevocably agrees, to the extent permitted by
applicable law, that it will not claim any such immunity in any Proceedings.

 

14.

Definitions

As used in this Agreement:—

“Additional Termination Event” has the meaning specified in Section 5(b).

“Affected Party” has the meaning specified in Section 5(b).

“Affected Transactions” means (a) with respect to any Termination Event
consisting of an Illegality, Tax Event or Tax Event Upon Merger, all
Transactions affected by the occurrence of such Termination Event and (b) with
respect to any other Termination Event, all Transactions.

“Affiliate” means, subject to the Schedule, in relation to any person, any
entity controlled, directly or indirectly, by the person, any entity that
controls, directly or indirectly, the person or any entity directly or
indirectly under common control with the person. For this purpose, “control” of
any entity or person means ownership of a majority of the voting power of the
entity or person.

“Applicable Rate” means:—

(a)       in respect of obligations payable or deliverable (or which would have
been but for Section 2(a)(iii)) by a Defaulting Party, the Default Rate;

(b)       in respect of an obligation to pay an amount under Section 6(e) of
either party from and after the date (determined in accordance with
Section 6(d)(ii)) on which that amount is payable, the Default Rate;

(c)       in respect of all other obligations payable or deliverable (or which
would have been but for Section 2(a)(iii)) by a Non-defaulting Party, the
Non-default Rate; and

(d)       in all other cases, the Termination Rate.

“Burdened Party” has the meaning specified in Section 5(b).

“Change in Tax Law” means the enactment, promulgation, execution or ratification
of, or any change in or amendment to, any law (or in the application or official
interpretation of any law) that occurs on or after the date on which the
relevant Transaction is entered into.

“consent” includes a consent, approval, action, authorisation, exemption,
notice, filing, registration or exchange control consent.

“Credit Event Upon Merger” has the meaning specified in Section 5(b).

“Credit Support Document” means any agreement or instrument that is specified as
such in this Agreement.

“Credit Support Provider” has the meaning specified in the Schedule.

“Default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the relevant payee (as certified by it) if it
were to fund or of funding the relevant amount plus 1% per annum.

 

  14   ISDA® 1992



--------------------------------------------------------------------------------

“Defaulting Party” has the meaning specified in Section 6(a).

“Early Termination Date” means the date determined in accordance with
Section 6(a) or 6(b)(iv).

“Event of Default” has the meaning specified in Section 5(a) and, if applicable,
in the Schedule.

“Illegality” has the meaning specified in Section 5(b).

“Indemnifiable Tax” means any Tax other than a Tax that would not be imposed in
respect of a payment under this Agreement but for a present or former connection
between the jurisdiction of the government or taxation authority imposing such
Tax and the recipient of such payment or a person related to such recipient
(including, without limitation, a connection arising from such recipient or
related person being or having been a citizen or resident of such jurisdiction,
or being or having been organised, present or engaged in a trade or business in
such jurisdiction, or having or having had a permanent establishment or fixed
place of business in such jurisdiction, but excluding a connection arising
solely from such recipient or related person having executed, delivered,
performed its obligations or received a payment under, or enforced, this
Agreement or a Credit Support Document).

“law” includes any treaty, law, rule or regulation (as modified, in the case of
tax matters, by the practice of any relevant governmental revenue authority) and
“lawful” and “unlawful” will be construed accordingly.

“Local Business Day” means, subject to the Schedule, a day on which commercial
banks are open for business (including dealings in foreign exchange and foreign
currency deposits) (a) in relation to any obligation under Section 2(a)(i), in
the place(s) specified in the relevant Confirmation or, if not so specified, as
otherwise agreed by the parties in writing or determined pursuant to provisions
contained, or incorporated by reference, in this Agreement, (b) in relation to
any other payment, in the place where the relevant account is located and, if
different, in the principal financial centre, if any, of the currency of such
payment, (c) in relation to any notice or other communication, including notice
contemplated under Section 5(a)(i), in the city specified in the address for
notice provided by the recipient and, in the case of a notice contemplated by
Section 2(b), in the place where the relevant new account is to be located and
(d) in relation to Section 5(a)(v)(2), in the relevant locations for performance
with respect to such Specified Transaction.

“Loss” means, with respect to this Agreement or one or more Terminated
Transactions, as the case may be, and a party, the Termination Currency
Equivalent of an amount that party reasonably determines in good faith to be its
total losses and costs (or gain, in which case expressed as a negative number)
in connection with this Agreement or that Terminated Transaction or group of
Terminated Transactions, as the case may be, including any loss of bargain, cost
of funding or, at the election of such party but without duplication, loss or
cost incurred as a result of its terminating, liquidating, obtaining or
reestablishing any hedge or related trading position (or any gain resulting from
any of them). Loss includes losses and costs (or gains) in respect of any
payment or delivery required to have been made (assuming satisfaction of each
applicable condition precedent) on or before the relevant Early Termination Date
and not made, except, so as to avoid duplication, if Section 6(e)(i)(1) or
(3) or 6(e)(ii)(2)(A) applies. Loss does not include a party’s legal fees and
out-of-pocket expenses referred to under Section 11. A party will determine its
Loss as of the relevant Early Termination Date, or, if that is not reasonably
practicable, as of the earliest date thereafter as is reasonably practicable. A
party may (but need not) determine its Loss by reference to quotations of
relevant rates or prices from one or more leading dealers in the relevant
markets.

“Market Quotation” means, with respect to one or more Terminated Transactions
and a party making the determination, an amount determined on the basis of
quotations from Reference Market-makers. Each quotation will be for an amount,
if any, that would be paid to such party (expressed as a negative number) or by
such party (expressed as a positive number) in consideration of an agreement
between such party (taking into account any existing Credit Support Document
with respect to the obligations of such party) and the quoting Reference
Market-maker to enter into a transaction (the “Replacement Transaction”) that
would have the effect of preserving for such party the economic equivalent of
any payment or delivery (whether the underlying obligation was absolute or
contingent and assuming the satisfaction of each applicable condition precedent)
by the parties under Section 2(a)(i) in respect of such Terminated Transaction
or group of Terminated Transactions that would, but for the occurrence of the
relevant Early Termination Date, have

 

  15   ISDA® 1992



--------------------------------------------------------------------------------

been required after that date. For this purpose, Unpaid Amounts in respect of
the Terminated Transaction or group of Terminated Transactions are to be
excluded but, without limitation, any payment or delivery that would, but for
the relevant Early Termination Date, have been required (assuming satisfaction
of each applicable condition precedent) after that Early Termination Date is to
be included. The Replacement Transaction would be subject to such documentation
as such party and the Reference Market-maker may, in good faith, agree. The
party making the determination (or its agent) will request each Reference
Market-maker to provide its quotation to the extent reasonably practicable as of
the same day and time (without regard to different time zones) on or as soon as
reasonably practicable after the relevant Early Termination Date. The day and
time as of which those quotations are to be obtained will be selected in good
faith by the party obliged to make a determination under Section 6(e), and, if
each party is so obliged, after consultation with the other. If more than three
quotations are provided, the Market Quotation will be the arithmetic mean of the
quotations, without regard to the quotations having the highest and lowest
values. If exactly three such quotations are provided, the Market Quotation will
be the quotation remaining after disregarding the highest and lowest quotations.
For this purpose, if more than one quotation has the same highest value or
lowest value, then one of such quotations shall be disregarded. If fewer than
three quotations are provided, it will be deemed that the Market Quotation in
respect of such Terminated Transaction or group of Terminated Transactions
cannot be determined.

“Non-default Rate” means a rate per annum equal to the cost (without proof or
evidence of any actual cost) to the Non-defaulting Party (as certified by it) if
it were to fund the relevant amount.

“Non-defaulting Party” has the meaning specified in Section 6(a).

“Office” means a branch or office of a party, which may be such party’s head or
home office.

“Potential Event of Default” means any event which, with the giving of notice or
the lapse of time or both, would constitute an Event of Default.

“Reference Market-makers” means four leading dealers in the relevant market
selected by the party determining a Market Quotation in good faith (a) from
among dealers of the highest credit standing which satisfy all the criteria that
such party applies generally at the time in deciding whether to offer or to make
an extension of credit and (b) to the extent practicable, from among such
dealers having an office in the same city.

“Relevant Jurisdiction” means, with respect to a party, the jurisdictions (a) in
which the party is incorporated, organised, managed and controlled or considered
to have its seat, (b) where an Office through which the party is acting for
purposes of this Agreement is located, (c) in which the party executes this
Agreement and (d) in relation to any payment, from or through which such payment
is made.

“Scheduled Payment Date” means a date on which a payment or delivery is to be
made under Section 2(a)(i) with respect to a Transaction.

“Set-off” means set-off, offset, combination of accounts, right of retention or
withholding or similar right or requirement to which the payer of an amount
under Section 6 is entitled or subject (whether arising under this Agreement,
another contract, applicable law or otherwise) that is exercised by, or imposed
on, such payer.

“Settlement Amount” means, with respect to a party and any Early Termination
Date, the sum of: —

(a)    the Termination Currency Equivalent of the Market Quotations (whether
positive or negative) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation is determined; and

(b)    such party’s Loss (whether positive or negative and without reference to
any Unpaid Amounts) for each Terminated Transaction or group of Terminated
Transactions for which a Market Quotation cannot be determined or would not (in
the reasonable belief of the party making the determination) produce a
commercially reasonable result.

“Specified Entity” has the meanings specified in the Schedule.

 

  16   ISDA® 1992



--------------------------------------------------------------------------------

“Specified Indebtedness” means, subject to the Schedule, any obligation (whether
present or future, contingent or otherwise, as principal or surety or otherwise)
in respect of borrowed money.

“Specified Transaction” means, subject to the Schedule, (a) any transaction
(including an agreement with respect thereto) now existing or hereafter entered
into between one party to this Agreement (or any Credit Support Provider of such
party or any applicable Specified Entity of such party) and the other party to
this Agreement (or any Credit Support Provider of such other party or any
applicable Specified Entity of such other party) which is a rate swap
transaction, basis swap, forward rate transaction, commodity swap, commodity
option, equity or equity index swap, equity or equity index option, bond option,
interest rate option, foreign exchange transaction, cap transaction, floor
transaction, collar transaction, currency swap transaction, cross-currency rate
swap transaction, currency option or any other similar transaction (including
any option with respect to any of these transactions), (b) any combination of
these transactions and (c) any other transaction identified as a Specified
Transaction in this Agreement or the relevant confirmation.

“Stamp Tax” means any stamp, registration, documentation or similar tax.

“Tax” means any present or future tax, levy, impost, duty, charge, assessment or
fee of any nature (including interest, penalties and additions thereto) that is
imposed by any government or other taxing authority in respect of any payment
under this Agreement other than a stamp, registration, documentation or similar
tax.

“Tax Event” has the meaning specified in Section 5(b).

“Tax Event Upon Merger” has the meaning specified in Section 5(b).

“Terminated Transactions” means with respect to any Early Termination Date
(a) if resulting from a Termination Event, all Affected Transactions and (b) if
resulting from an Event of Default, all Transactions (in either case) in effect
immediately before the effectiveness of the notice designating that Early
Termination Date (or, if “Automatic Early Termination” applies, immediately
before that Early Termination Date).

“Termination Currency” has the meaning specified in the Schedule.

“Termination Currency Equivalent” means, in respect of any amount denominated in
the Termination Currency, such Termination Currency amount and, in respect of
any amount denominated in a currency other than the Termination Currency (the
“Other Currency”), the amount in the Termination Currency determined by the
party making the relevant determination as being required to purchase such
amount of such Other Currency as at the relevant Early Termination Date, or, if
the relevant Market Quotation or Loss (as the case may be), is determined as of
a later date, that later date, with the Termination Currency at the rate equal
to the spot exchange rate of the foreign exchange agent (selected as provided
below) for the purchase of such Other Currency with the Termination Currency at
or about 11:00 a.m. (in the city in which such foreign exchange agent is
located) on such date as would be customary for the determination of such a rate
for the purchase of such Other Currency for value on the relevant Early
Termination Date or that later date. The foreign exchange agent will, if only
one party is obliged to make a determination under Section 6(e), be selected in
good faith by that party and otherwise will be agreed by the parties.

“Termination Event” means an Illegality, a Tax Event or a Tax Event Upon Merger
or, if specified to be applicable, a Credit Event Upon Merger or an Additional
Termination Event.

“Termination Rate” means a rate per annum equal to the arithmetic mean of the
cost (without proof or evidence of any actual cost) to each party (as certified
by such party) if it were to fund or of funding such amounts.

“Unpaid Amounts” owing to any party means, with respect to an Early Termination
Date, the aggregate of (a) in respect of all Terminated Transactions, the
amounts that became payable (or that would have become payable but for
Section 2(a)(iii)) to such party under Section 2(a)(i) on or prior to such Early
Termination Date and which remain unpaid as at such Early Termination Date and
(b) in respect of each Terminated Transaction, for each obligation under
Section 2(a)(i) which was (or would have been but for Section 2(a)(iii))
required to be settled by delivery to such party on or prior to such Early
Termination Date and which has not been so settled as at such Early Termination
Date, an amount equal to the fair market

 

  17   ISDA® 1992



--------------------------------------------------------------------------------

value of that which was (or would have been) required to be delivered as of the
originally scheduled date for delivery, in each case together with (to the
extent permitted under applicable law) interest, in the currency of such
amounts, from (and including) the date such amounts or obligations were or would
have been required to have been paid or performed to (but excluding) such Early
Termination Date, at the Applicable Rate. Such amounts of interest will be
calculated on the basis of daily compounding and the actual number of days
elapsed. The fair market value of any obligation referred to in clause (b) above
shall be reasonably determined by the party obliged to make the determination
under Section 6(e) or, if each party is so obliged, it shall be the average of
the Termination Currency Equivalents of the fair market values reasonably
determined by both parties.

IN WITNESS WHEREOF the parties have executed this document on the respective
dates specified below with effect from the date specified on the first page of
this document.

 

Macquarie Bank Limited

ABN 46 008 583 542

   

Perpetual Trustee Company Limited

ABN 42 000 001 007

By:   /s/ Amber Riley   /s/ Russell Gripper     By:   /s/ Hagbarth Strom   /s/
Brian Spellman Name:   Amber Riley  

Russell Gripper

    Name:   Hagbarth Strom  

Brian Spellman

Title:

  Division Director  

Division Director

   

Title:

  Manager   Senior Manager

Date:

       

Date:

 

9 January 2013

   

Macquarie Securities Management Pty Limited

ABN 26 003 435 443

      By:   /s/ Amber Riley   /s/ Russell Gripper         Name:   Amber Riley  

Russell Gripper

       

Title:

  Division Director  

Division Director

       

Date:

               

 

  18   ISDA® 1992



--------------------------------------------------------------------------------

SCHEDULE

to the

ISDA MASTER AGREEMENT

dated as of 9 January 2013 between

Macquarie Bank Limited

ABN 46 008 583 542 (“MBL” and hereinafter

included in the expression “Party A”)

and

Perpetual Trustee Company Limited

ABN 42 000 001 007

in its capacity as trustee of the SMART ABS Series 2013-1US Trust

(“Party B”)

and

Macquarie Securities Management Pty Limited

ABN 26 003 435 443

(the “Manager”)

Part 1. Termination Provisions

 

(a)

“Specified Entity” in relation to

 

  (i)

Party A, is not applicable; and

 

  (ii)

Party B, is not applicable.

 

(b)

“Specified Transaction” means - not applicable.

 

(c)

(i)     The following provisions of Section 5 will not apply to Party A:

Section 5(a)(v)

 

  (ii)

The following provisions of Section 5 will not apply to Party B:

 

Section 5(a)(ii)

  

Section 5(a)(vi)

 

Section 5(b)(ii)

 

Section 5(a)(iii)

  

Section 5(a)(vii)

 

Section 5(b)(iii)

 

Section 5(a)(iv)

  

Section 5(a)(viii)

 

Section 5(b)(iv)

 

Section 5(a)(v)

      

 

(d)

The “Automatic Early Termination” provisions of Section 6(a) will not apply.

 

(e)

“Payments on Early Termination.” For the purpose of Section 6(e) of this
Agreement:

 

  (i)

Market Quotation will apply; and

 

  (ii)

the Second Method will apply.

 

19



--------------------------------------------------------------------------------

(f)

“Termination Currency” means, unless otherwise specified in the Confirmation in
relation to the Transaction, Australian dollars.

 

(g)

“Additional Termination Event” will apply. An Additional Termination Event will
occur if the Master Security Trust Deed is enforced pursuant to clause 9 of the
Master Security Trust Deed in relation to a Transaction in relation to the
Series Trust. Party A and Party B are each Affected Parties in relation to this
Additional Termination Event provided that for the purposes of calculating the
amount of a payment under Section 6(e) where an Early Termination Date has
resulted from that Additional Termination Event, Party B is the only Affected
Party.

Part 2. Tax Representations

 

(a)

Payer Representations. For the purpose of Section 3(e) of this Agreement, Party
A and Party B each make the following representation in respect of itself:

It is not required by any applicable law, as modified by the practice of any
relevant governmental revenue authority, of any Relevant Jurisdiction to make
any deduction or withholding for or on account of any Tax from any payment
(other than interest under Section 2(e), 6(d)(ii) or 6(e) of this Agreement) to
be made by it to any other party under this Agreement. In making this
representation, it may rely on:

 

  (i)

the accuracy of any representations made by the other party pursuant to
Section 3(f) of this Agreement;

 

  (ii)

the satisfaction of the agreement contained in Section 4(a)(i) or 4(a)(iii) of
this Agreement and the accuracy and effectiveness of any document provided by
the other party pursuant to Section 4(a)(i) or 4(a)(iii) of this Agreement; and

 

  (iii)

the satisfaction of the agreement of the other party contained in Section 4(d)
of this Agreement,

provided that it shall not be a breach of this representation where reliance is
placed on clause (ii) and the other party does not deliver a form or document
under Section 4(a)(iii) by reason of material prejudice to its legal or
commercial position.

 

(b)

Payee Representations. For the purpose of Section 3(f) of this Agreement, Party
A and Party B will each make the following representation in respect of itself:

It is an Australian resident and does not derive the payments under this
Agreement in part or whole in carrying on business in a country outside
Australia at or through a permanent establishment of itself in that country.

Part 3. Agreement to Deliver Documents

For the purpose of Sections 4(a)(i) and (ii) of this Agreement, each party
agrees to deliver to each other party the following documents, as applicable:

 

20



--------------------------------------------------------------------------------

(a)

Tax forms, documents or certificates to be delivered are:

 

Party required to deliver
document    Form/Document/Certificate    Date by which to be delivered

Party A and Party B

  

Any document or certificate reasonably required or reasonably requested by a
Party in connection with its obligations to make a payment under this Agreement
which would enable that Party to make the payment free from any deduction or
withholding for or on account of Tax or which would reduce the rate at which
deduction or withholding for or on account of Tax is applied to that payment.

  

On the earlier of (a) learning that such document or certificate is required and
(b) as soon as reasonably practicable following a request by a party.

 

(b)

Other documents to be delivered are:

 

Party required to deliver
document    Form/Document/Certificate    Date by which to be delivered

The Manager on behalf of Party B

  

A legal opinion as to the validity and enforceability of that party’s
obligations under this Agreement and the Transaction Documents and as to the due
incorporation of Party B in form and substance (and issued by legal counsel)
reasonably acceptable to Party A.

  

On, or at any time prior to, the first Closing Date after the execution of this
Agreement.

Party A, Party B and the Manager

  

A copy of a list of authorised signatories for that party and evidence
satisfactory in form and substance to the other parties of the authority of the
authorised signatories of that party to execute this Agreement and any
Confirmation on behalf of that party or, if this Agreement or any Confirmation
is to be executed by way of a power of attorney, a copy of that power of
attorney.

  

On the execution of this Agreement, and if requested by the other parties, on
the execution of any Confirmation.

 

21



--------------------------------------------------------------------------------

Party A

  

The information relating to Party A required, in the Manager’s reasonable
judgment, to be disclosed pursuant to Item 1115(a) of Regulation AB.

  

Prior to printing the Preliminary Prospectus, and thereafter, in accordance with
Part 5.B(13).

The Manager on behalf of Party B

  

A copy to Party A of each Transaction Document in relation to the Series Trust
and (without limiting any obligation Party B may have under the terms of such
Transaction Document, as the case may be, to notify Party A of amendments) a
copy of any document that amends in any way the terms of that Transaction
Document.

  

Not less than 1 Business Day (or such lesser period as Party A agrees to) before
the Trade Date of the first occurring Transaction and in the case of any
amending documents entered into subsequent to that date, promptly after each
amending document (if any) has been entered into.

The Manager on behalf of Party B

  

A copy of the annual audited financial statements for the Series Trust to Party
A.

  

Within 120 days after the close of the financial year for the Series Trust.

The Manager

  

A copy of all monthly management reports for the Series Trust.

  

On request from Party A.

Other than the legal opinions referred to in this Part 3(b), all documents
delivered under this Part 3(b) are covered by the Section 3(d) representation.

Part 4. Miscellaneous

 

(a)

Addresses for Notices. For the purpose of Section 12(a) of this Agreement:—

Address for notices or communications to Party A:

 

Address:

   1 Martin Place, Sydney NSW 2000

Attention:

   Manager, Securitisation

Facsimile No:

   +612 8232 8344    Telephone No:    +612 8232 3333

Address for notices or communications to Party B:

 

Address:

   Level 12, Angel Place, 123 Pitt Street, Sydney NSW 2000

Attention:

   Manager, Transaction Management, Trust and Fund Services

Facsimile No:

   +612 8256 1424    Telephone No:    +612 9229 9000

Address for notices or communications to the Manager:

 

22



--------------------------------------------------------------------------------

Address:

   1 Martin Place, Sydney NSW 2000

Attention:

   Manager, Securitisation

Facsimile No:

   +612 8232 8344    Telephone No:    +612 8232 3333

 

(b)

Process Agent. For the purpose of Section 13(c) of this Agreement:

Party A appoints as its Process Agent - Not Applicable

Party B appoints as its Process Agent - Not Applicable

 

(c)

Offices. The provisions of Section 10(a) will not apply to this Agreement.

 

(d)

Multibranch Party. For the purpose of Section 10(c) of this Agreement:

Party A is not a Multibranch Party.

Party B is not a Multibranch Party.

 

(e)

Calculation Agent. The Calculation Agent is Party A, unless otherwise specified
in a Confirmation in relation to the relevant Transaction. If at any time an
Event of Default is continuing with respect to Party A, then the Manager or
independent third party selected by the Manager will act as Calculation Agent.

 

(f)

Credit Support Document. Details of any Credit Support Document:

 

  (i)

In relation to Party A: any guarantee provided by an Eligible Replacement in
respect of the obligations of Party A under the Transaction pursuant to Part
5.B(2)(a)(i).

 

  (ii)

In relation to Party B: the Master Security Trust Deed and the General Security
Deed.

 

(g)

Credit Support Provider.

 

  (i)

In relation to Party A: Not Applicable.

 

  (ii)

In relation to Party B: Not Applicable.

 

(h)

Governing Law. This Agreement will be governed by and construed in accordance
with the law of New South Wales and Section 13(b)(i) is deleted and replaced by
the following:

 

  “(i)

submits to the non-exclusive jurisdiction of the courts of New South Wales and
courts of appeal from them.”.

 

(i)

Netting of Payments. Subparagraph (ii) of Section 2(c) of this Agreement will
apply in respect of all Transactions of the same product type (entered into by
Party B as trustee of the Series Trust).

 

(j)

“Affiliate” will have the meaning specified in Section 14 of this Agreement. For
the purposes of Section 3(c), each of Party A and Party B is deemed not to have
any Affiliates.

 

23



--------------------------------------------------------------------------------

Part 5. Other Provisions.

 

A.

AMENDMENTS TO SECTIONS OF MASTER AGREEMENT

 

(1)

Section 2 Obligations: In Section 2:

 

  (a)

(General Conditions): In Section 2(a):

 

  (i)

Add the following sentence to Section 2(a)(i):

“Each payment will be by way of exchange for the corresponding payment or
payments payable by the other party.”.

 

  (ii)

Delete and replace the first sentence in Section 2(a)(ii) with the following:

“Unless specified otherwise in this Agreement, payments under this Agreement
will be made by 2.00 pm on the due date for value on that date in the place of
the account specified in the relevant Confirmation or otherwise pursuant to this
Agreement, in freely transferable funds, free of any set-off, counterclaim,
deduction or withholding (except as expressly provided in this Agreement) and in
the manner customary for payment in the required currency.”.

 

  (iii)

Insert the following new paragraph (iv) immediately after Section 2(a)(iii):

“(iv) The condition precedent in Section 2(a)(iii)(1) does not apply to a
payment due to be made to a Party if it has satisfied all its payment
obligations under Section 2(a)(i) of this Agreement and has no future payment
obligations, whether absolute or contingent under Section 2(a)(i).”.

 

  (b)

(Change of Account): Add the following new sentence to Section 2(b):

“Each new account so designated shall be in the same tax jurisdiction as the
original account.”.

 

(2)

Section 3 Representations: In Section 3:

 

  (a)

(Repetition): After “Section 3(f)” in line 2, insert “, 3(g), 3(h), 3(i), 3(j),
3(k) and 3(l)”.

 

  (b)

(Consents): Section 3(a)(v) is amended by adding immediately after the words
“creditors’ rights generally” the following:

“(including in the case of a Party being an ADI (as that term is defined in the
Banking Act 1959 (Cth)), section 86 of the Reserve Bank Act, 1959 (Cth) and
Section 13A(3) of the Banking Act, 1959 (Cth) or any other analogous provision
under any law applicable to a party).”.

 

  (c)

(Extra Representations): Insert the following new paragraphs (g), (h), (i), (j),
(k) and (l) immediately after Section 3(f):

 

  “(g)

Relationship Between Parties. Each Party will be deemed to represent to the
other parties on the date on which it enters into a Transaction that (absent a
written agreement between the parties that expressly imposes affirmative
obligations to the contrary for that Transaction):

 

24



--------------------------------------------------------------------------------

  (i)

Non-Reliance. It is acting for its own account (in the case of Party B, as
trustee of the Series Trust), and it has made its own independent decisions to
enter into that Transaction and as to whether that Transaction is appropriate or
proper for it based upon its own judgment (and in the case of Party B, also on
the judgment of the Manager) and upon advice from such advisers as it has deemed
necessary. It is not relying on any communication (written or oral) of any other
party as investment advice or as a recommendation to enter into that
Transaction; it being understood that information and explanations related to
the terms and conditions of a Transaction will not be considered investment
advice or a recommendation to enter into that Transaction. No communication
(written or oral) received from any other party will be deemed to be an
assurance or guarantee as to the expected results of that Transaction;

 

  (ii)

Evaluation and Understanding. It is capable of evaluating and understanding (on
its own behalf or through independent professional advice), and understands and
accepts, the terms, conditions and risks of that Transaction. It is also capable
of assuming, and assumes, the risks of that Transaction; and

 

  (iii)

Status of Parties. No other party is acting as a fiduciary or an adviser to it
in respect of that Transaction.

 

  (h)

Series Trust. By Party B, in respect of Party B only in its capacity as trustee
of the Series Trust in respect of such Transaction:

 

  (i)

Trust Validly Created. The Series Trust has been validly created and is in
existence at the date of this Agreement and at the date of any Transaction
entered into in relation to the Series Trust;

 

  (ii)

Sole Trustee. It has been validly appointed as trustee of the Series Trust and
is presently the sole trustee of the Series Trust;

 

  (iii)

No Proceedings to Remove. No notice has been given to it and to its knowledge no
resolution has been passed, or direction or notice has been given, removing it
as trustee of the Series Trust;

 

  (iv)

Power. It has power under the Master Trust Deed to enter into this Agreement and
the Credit Support Documents in its capacity as trustee of the Series Trust; and

 

  (v)

Good Title. To its knowledge, it has the equitable title to the Assets of the
Series Trust and has power under the Master Trust Deed and the Series Supplement
to mortgage, charge or grant a Security Interest in respect of them in the
manner provided in the Credit Support Documents in relation to Party B and,
subject only to the Credit Support Documents in relation to Party B and any
Security Interest permitted under the Credit Support Documents in relation to
Party B, and to the best of its knowledge without due enquiry, it has not taken
any steps to create any Security Interests over the Assets of the Series Trust
(except for Party B’s right of indemnity out of the Assets of the Series Trust).

 

25



--------------------------------------------------------------------------------

  (vi)

No Restrictions. There is no restriction on its right of recourse or indemnity
to or out of the assets for the time being of the Series Trust and nothing has
happened which could impair its right of indemnity out of the assets of the
Series Trust.

 

  (vii)

Benefit. Its entry into this Agreement is for the benefit of and in the
interests of the beneficiaries of the Series Trust.

 

  (viii)

No Breach. It is not in breach of any provision of the Master Trust Deed or
Series Supplement nor has it committed any breach of duty or trust in respect of
the Series Trust.

 

  (i)

Non-assignment. It has not assigned (whether absolutely, in equity, by way of
security or otherwise), declared any trust over or granted any Security Interest
in respect of any of its rights under this Agreement or any Transaction except,
in the case of Party B, for the Security Interests created under any Credit
Support Document in respect of the Series Trust specified in relation to Party
B.

 

  (j)

Contracting as principal. Each existing Transaction has been entered into by
that Party as principal and not otherwise.

 

  (k)

Legal proceedings. By Party A, in respect of Party A only, (i) it is not as at
the date of the Preliminary Prospectus or the Final Prospectus (each a “Relevant
Date”), and has not been in the twelve months preceding each Relevant Date,
involved in any legal or arbitration proceedings that Party A reasonably expects
would be likely to have, or that have had, a significant effect on its financial
position that in the opinion of Party A require disclosure by it under a
disclosure obligation of any securities exchange on which its securities are
listed (“Significant Proceedings” and “Relevant Securities Exchange”,
respectively) and (ii) nor, so far as Party A is aware as at the Relevant Date,
are any Significant Proceedings pending or threatened, except, in the case of
each of (i) and (ii), any legal or arbitration proceedings as it may have
previously disclosed to Party B.

 

  (l)

Description and Financial Data. By Party A, in respect of Party A only, the
information contained in the first through ninth (inclusive) paragraphs under
the heading “The Currency Swaps and the Fixed Rate Swap—The Fixed Rate Swap—The
Fixed Rate Swap Provider” in the Preliminary Prospectus and the Final Prospectus
and each Swap Financial Disclosure provided by Party A under Part 3(b) and Part
5(13) of the Schedule:

 

  (i)

are true and accurate in all material respects;

 

  (ii)

do not contain any untrue statement of a material fact; and

 

  (iii)

do not omit to state a material fact required to be stated therein or necessary
in order to make the statements therein, in the light of the circumstances under
which they were made, not misleading,

in each case, as of the date of the Preliminary Prospectus, the date of the
Final Prospectus or the date such Swap Financial Disclosure is provided, as
applicable; provided, however, that for the avoidance of doubt, with respect to
any information included in any Swap Financial Disclosure that indicates that
such information in any Swap Financial Disclosure is as of an earlier specified
date, or

 

26



--------------------------------------------------------------------------------

any similar earlier date notation or restriction, the representation contained
in this Section 3(l) with respect to such information included in any Swap
Financial Disclosure shall be as of the earlier specified date of such
information in any Swap Financial Disclosure and not as of the date of the
Preliminary Prospectus, the date of the Final Prospectus or the date such Swap
Financial Disclosure is provided, as applicable; provided further that Party A
acknowledges that if Party A subsequently revises, amends or restates any Swap
Financial Disclosure previously provided to Party B or the Manager, Party A
shall provide such revised, amended or restated Swap Financial Disclosure to
Party B and the Manager within four (4) Local Business Days.”.

 

  (d)

(Notification): Insert the following at the end of Section 3:

“Party B must notify Party A of any circumstance which may arise from time to
time of which it becomes aware which would constitute a breach of any
representation or warranty contained in this Section 3.”.

 

(3)

Section 5 Events of Default and Termination Events: In Section 5:

 

  (a)

(Failure to Pay or Deliver): Delete Section 5(a)(i) and replace it with the
following:

 

  “(i)

Failure to Pay or Deliver. Failure by that party to make, when due, any payment
under this Agreement or delivery under Section 2(a)(i) or 2(e) required to be
made by it if such failure is not remedied at or before the tenth day after
notice of such failure is given that party.”.

 

  (b)

(Tax event). Section 5(b)(ii) is amended by deleting the words, “or there is a
substantial likelihood that it will,” where they appear in that clause.

 

(4)

Section 6 Early Termination: In Section 6:

 

  (a)

(Notice to Avoid Termination Event): In Section 6(b) add the following sentence
at the end of the second paragraph of Section 6(b)(ii):

“However, if Party A is that other party it must, if so requested by the
Manager, use reasonable efforts to make such a transfer to an Affiliate (as that
expression is defined in Section 14 disregarding any modification made by this
Agreement) or another of its Offices, provided the Manager has issued a Rating
Notification in relation to such a transfer.”.

 

  (b)

(Payments on Early Termination): In Section 6(e), the following words are
deleted:

“The amount, if any, payable in respect of an Early Termination Date and
determined pursuant to this Section will be subject to any set-off.”.

 

(5)

Section 7 Transfer: Section 7 is deleted and replaced with:

 

  “7.

Essential term: Transfer

 

  (a)

Neither the interests nor the obligations of any Party in or under this
Agreement (including any Transaction) are capable of being assigned or
transferred (whether at law, in equity or otherwise) or the subject of any
Security Interest, trust or other fiduciary obligation (other than any Security
Interests, the Series Trust or the trusts or other fiduciary obligations created
pursuant to any Credit Support

 

27



--------------------------------------------------------------------------------

 

Document in relation to Party B). Any action by a Party which purports to do any
of these things is void.

 

  (b)

Nothing in this Section 7:

 

  (i)

restricts a transfer by a Party after the other party has agreed to the
variation of this Agreement to the extent necessary to permit such transfer;

 

  (ii)

restricts a novation of the interests and obligations of a Party in or under
this Agreement (including any Transaction) including, but not limited to, for
the purposes of giving effect to a transfer under Section 6(b)(ii) or Part
5.B(2) of this Schedule;

 

  (iii)

restricts a transfer by a Party of all or any part of its interest in any amount
payable to it from a Defaulting Party under Section 6;

 

  (iv)

restricts Party B from granting security over a Transaction or this Agreement
pursuant to any Credit Support Document in relation to Party B; or

 

  (v)

restricts a transfer by Party A in accordance with the Transaction Documents.

 

  (c)

Each party acknowledges that the other party enters into this Agreement and each
Transaction on the basis that this Section 7 must be strictly observed and is
essential to the terms of this Agreement (including each Transaction).”.

 

(6)

Section 12 Notices: In Section 12 delete and replace Section 12(a)(iii) with:

 

  “(iii) 

if sent by facsimile transmission, on production of a transmission report by the
machine from which the facsimile was sent which indicates that the facsimile was
sent in its entirety to the facsimile number of the recipient notified for the
purpose of this Section unless the recipient notifies the sender within one
Business Day of the facsimile being sent that the facsimile was not received in
its entirety in legible form;”.

 

(7)

Section 14 Definitions: In Section 14:

 

  (a)

(Replaced Definitions): replace the definitions of “Affected Transactions” and
“Local Business Day” with the following:

“Affected Transactions” means, with respect to a Termination Event, all
Transactions in relation to the Series Trust.

“Local Business Day” has the same meaning as “Business Day”.

 

  (b)

(New Definitions): insert the following new definitions:

“Authorised Officer” means:

 

  (a)

in relation to Party B, a director, secretary or any person whose title contains
the word or words “manager” or “counsel” or a person performing the functions of
any of them;

 

28



--------------------------------------------------------------------------------

  (b)

in relation to Party A, any person appointed by MBL to act as an Authorised
Officer of MBL for the purposes of the Transaction Documents; and

 

  (c)

in relation to the Manager, any person appointed by the Manager to act as an
Authorised Officer of the Manager for the purposes of the Transaction Documents.

“Commission” means the United States Securities and Exchange Commission.

“Deed of Assumption” means the Deed of Assumption dated 27 February 2007 between
Macquarie Securities Management Pty Limited ABN 26 003 435 443 and Perpetual
Trustee Company Limited ABN 42 000 001 007.

“EDGAR” means the Commission’s Electronic Data Gathering, Analysis and Retrieval
system.

“Exchange Act” means the United States Securities Exchange Act of 1934, as
amended.

“Exchange Act Reports” means all Distribution Reports on Form 10-D, Current
Reports on Form 8-K and Annual Reports on Form 10-K that are to be filed by
Macquarie Leasing Pty Limited with respect to the Series Trust pursuant to the
Exchange Act.

“Final Prospectus” means the Prospectus Supplement dated on or about 16 January
2013 (the “Prospectus Supplement”) together with the Prospectus dated
28 September 2012 (the “Prospectus”).

“General Security Deed” means the General Security Deed dated on or about
17 December 2012 and entered into between Party B, the Manager, P.T. Limited ABN
67 004 454 666 and The Bank of New York Mellon.

“Master Sale and Servicing Deed” means the Master Sale and Servicing Deed dated
27 February 2007 between Party B, the Manager and Macquarie Leasing Pty Limited
ABN 38 002 674 982, as amended and supplemented from time to time.

“Master Security Trust Deed” means the Master Security Trust Deed dated
27 February 2007 between P.T. Limited ABN 67 004 454 666, Party B and the
Manager, as amended and supplemented from time to time.

“Master Trust Deed” means the Master Trust Deed dated 11 March 2002 between the
Manager and Permanent Custodians Limited ACN 001 426 384, the rights and
obligations of which were assumed by Perpetual Trustee Company Limited ABN 42
000 001 007 pursuant to the Deed of Assumption, as amended and supplemented from
time to time.

“MBL Cash Collateral” has the meaning given in Part 5.B(2) of this Schedule.

“Regulation AB” means Subpart 229.1100 - Asset Backed Securities (Regulation
AB), 17 C.F.R. §§ 229.1100-229.1123 as such regulation may be amended from time
to time and subject to such clarification and interpretation as have been
provided by the Commission in the adopting release (Asset Backed Securities,
Securities Act Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or
by the staff of the Commission or as may be provided by the Commission or its
staff from time to time.

“Preliminary Prospectus” means the Preliminary Prospectus Supplement dated on or
about 9 January 2013 (the “Preliminary Prospectus Supplement”) together with the
Prospectus.

 

29



--------------------------------------------------------------------------------

“Regulation AB” means Subpart 229.1100 - Asset Backed Securities (Regulation
AB), 17 C.F.R. §§ 229.1100-229.1123 as such regulation may be amended from time
to time and subject to such clarification and interpretation as have been
provided by the Commission in the adopting release (Asset Backed Securities,
Securities Act Release No. 33-8518, 70 Fed. Reg. 1,506, 1,531 (Jan. 7, 2005)) or
by the staff of the Commission or as may be provided by the Commission or its
staff from time to time.

“Series Supplement” means the SMART ABS Series 2013-1US Trust Series Supplement
dated 8 January 2013 between Party B, the Manager, Macquarie Leasing Pty Limited
ABN 38 002 674 982 and Macquarie Bank Limited.

“Series Trust” means the SMART ABS Series 2013-1US Trust constituted by the
Master Trust Deed and the Trust Creation Deed.

“significance percentage” has the meaning given to it in Item 1115 of Regulation
AB.

“Swap Financial Disclosure” means, the financial information required by
Item 1115 (b)(2) or Item 1115(b)(1) of Regulation AB (as indicated by the
Manager to Party A) in EDGAR-compatible format (it being understood that
Microsoft Word and PDF are EDGAR-compatible formats), it being understood that
the Manager shall be solely responsible for determining whether Party A is
required to provide financial data required by Item 1115(b)(2), and if not
required by Item 1115(b)(2), whether such financial information is required to
be provided pursuant to Item 1115(b)(1). Party A shall, if applicable, cause its
independent outside accountants (the “Auditor”) to issue their consent (the
“Auditor’s Consent”) to the filing of or the incorporation by reference of such
Swap Financial Disclosure in the registration statement of Macquarie Leasing Pty
Limited; provided however, that Macquarie Leasing Pty Limited and the Manager
shall cooperate with the Auditor in the preparation of the Auditor’s Consent and
provide the Auditor with any information it may reasonably request in connection
with the Auditor’s Consent.

“Swap Financial Disclosure Request” means a request by the Manager or Party B
for Party A to provide the Swap Financial Disclosure pursuant to Part 5.B(13)(c)
of the Schedule to this Agreement.

“Trust Creation Deed” means the SMART ABS Series 2013-1US Trust Creation Deed
dated 17 December 2012 executed by Party B in accordance with the Master Trust
Deed.

 

(8)

Section 15 Limitation of Liability: Insert the following Section 15, after
Section 14:

 

  “15.

Party B’s Limitation of Liability

 

  (a)

(Limitation on Party B’s liability): Party B enters into this Agreement only in
its capacity as trustee of the Series Trust and in no other capacity. A
liability incurred by Party B acting in its capacity as trustee of the Series
Trust arising under or in connection with this Agreement is limited to and can
be enforced against Party B only to the extent to which it can be satisfied out
of the Assets of the Series Trust out of which Party B is actually indemnified
for the liability. This limitation of Party B’s liability applies despite any
other provision of this Agreement (other than Section 15(c)) and extends to all
liabilities and obligations of Party B in any way connected with any
representation, warranty, conduct, omission, agreement or transaction related to
this Agreement.

 

30



--------------------------------------------------------------------------------

  (b)

(Claims against Party B): The parties other than Party B may not sue Party B in
respect of liabilities incurred by Party B acting in its capacity as trustee of
the Series Trust in any other capacity other than as trustee of the Series
Trust, including seeking the appointment of a receiver (except in relation to
Assets of the Series Trust), a liquidator, an administrator, or any similar
person to Party B or prove in any liquidation, administration or arrangements of
or affecting Party B (except in relation to the Assets of the Series Trust).

 

  (c)

(Breach of trust): The provisions of this Section 15 will not apply to any
obligation or liability of Party B to the extent that it is not satisfied
because under this Agreement, the Master Trust Deed, the Series Supplement or
any other Transaction Document or by operation of law there is a reduction in
the extent of Party B’s indemnification out of the Assets of the Series Trust,
as a result of Party B’s fraud, negligence or wilful default.

 

  (d)

(Acts or omissions): It is acknowledged that the Relevant Parties are
responsible under the Transaction Documents for performing a variety of
obligations relating to the Series Trust. No act or omission of Party B
(including any related failure to satisfy its obligations or any breach of
representation or warranty under this Agreement) will be considered fraudulent,
negligent or a wilful default of Party B for the purpose of paragraph (c) of
this Section 15 to the extent to which the act or omission was caused or
contributed to by any failure by any such Relevant Party or any other person
appointed by Party B under such a Transaction Document (other than a person
whose acts or omissions Party B is liable for in accordance with any such
Transaction Document) to fulfil its obligations relating to the Series Trust or
by any other act or omission of such Relevant Party or any other such person.

 

  (e)

(No Authority): No attorney, agent, receiver or receiver and manager appointed
in accordance with this Agreement or any Transaction Document has authority to
act on behalf of Party B in a way which exposes Party B to any personal
liability and no act or omission of any such person will be considered fraud,
negligence or wilful default of Party B for the purposes of Section 15(c).

 

  (f)

(No obligation): Party B is not obliged to enter into any further commitment or
obligation under this Agreement or any Transaction Document (including incur
further liability) unless Party B’s liability is limited in a manner which is
consistent with this Section 15 or otherwise in a manner satisfactory to Party B
in its absolute discretion.

 

  (g)

(Trustee undertakings): Party B undertakes that it will:

 

  (i)

exercise its right of indemnity out of the Assets of the Series Trust;

 

  (ii)

observe its obligations under the Master Trust Deed and Series Supplement and
otherwise as trustee of the Series Trust; and

 

  (iii)

not do anything which could impair its right of indemnity out of the assets of
the Trust.”.

 

B.

MISCELLANEOUS PROVISIONS

 

(1)

Definitions and Interpretation: In this Agreement, unless the contrary intention
appears:

 

31



--------------------------------------------------------------------------------

  (a)

(Master Trust Deed, Master Sale and Servicing Deed and Series Supplement):
subject to Part 5.B(1)(f) of this Schedule, unless defined in this Agreement
words and phrases defined (including by incorporation from, or by reference to,
another document) in the Master Trust Deed, Master Sale and Servicing Deed and
the Series Supplement have the same meaning in this Agreement. Subject to Part
5.B(1)(f) of this Schedule, where there is any inconsistency in a definition
between this Agreement (on the one hand) and the Master Trust Deed, Master Sale
and Servicing Deed or the Series Supplement (on the other hand), this Agreement
prevails. Where there is any inconsistency in a definition between the Master
Trust Deed or the Master Sale and Servicing Deed and the Series Supplement, the
Series Supplement prevails over the Master Trust Deed and Master Sale and
Servicing Deed in respect of the Series Trust. Where words or phrases used but
not defined in this Agreement are defined in the Master Trust Deed or Master
Sale and Servicing Deed in relation to the Series Trust (as defined in the
Master Trust Deed) such words or phrases are to be construed in this Agreement,
where necessary, as being used only in relation to the Series Trust (as defined
in the Series Supplement);

 

  (b)

(Trustee Capacity):

 

  (i)

a reference to Party B is a reference to Party B in its capacity as trustee of
the Series Trust only, and in no other capacity; and

 

  (ii)

a reference to the undertaking, assets, business or money of Party B is a
reference to the undertaking, assets, business or money of Party B in the
capacity referred to in paragraph (i) only;

 

  (c)

(Interpretation):

 

  (i)

references to time are references to Sydney time;

 

  (ii)

a reference to “wilful default” in relation to Party B means, subject to Part
5.B(1)(c)(iii) of this Schedule, any wilful failure by Party B to comply with,
or wilful breach by Party B of, any of its obligations under any Transaction
Document, other than a failure or breach which:

 

  A.

(1)   arises as a result of a breach of a Transaction Document by a person other
than:

(a) Party B; or

(b) any other person referred to in Part 5.B(1)(c)(iii) of this Schedule; and

 

  (2)

the performance of the action (the non-performance of which gave rise to such
breach) is a precondition to Party B performing the said obligation;

 

  B.

is in accordance with a lawful court order or direction or required by law; or

 

  C.

is in accordance with any proper instruction or direction of the Investors given
at a meeting convened under the Master Trust Deed;

 

32



--------------------------------------------------------------------------------

  (iii)

a reference to the “fraud”, “negligence” or “wilful default” of Party B means
the fraud, negligence or wilful default of Party B and of its officers,
employees, agents and any other person where Party B is liable for the acts or
omissions of such other person under the terms of any Transaction Document;

 

  (iv)

a reference to “neither party” will be construed as a reference to “no party”;
and

 

  (v)

a reference to “other party” will be construed as a reference to “other
parties”.

 

  (d)

(ISDA Definitions): Unless otherwise specified in a Confirmation, this Agreement
and each Transaction between the parties are subject to any set of ISDA
Definitions in existence from time to time which are specifically relevant to
the Transaction (the “Definitions”) each as published by either the
International Swaps & Derivatives Association, Inc., or the International Swap
Dealers Association, Inc., as the case may be. Any amendment to such definition
subsequent to their initial publication will only be effective as to
Transactions entered into on or after the date of amendment;

 

  (e)

(Inconsistency): subject to Part 5.B(1)(a), unless specified otherwise, in the
event of any inconsistency between any two or more of the following documents in
respect of a Transaction they will take precedence over each other in the
following order in respect of that Transaction:

 

  (i)

any Confirmation;

 

  (ii)

the Series Supplement;

 

  (iii)

the Master Sale and Servicing Deed;

 

  (iv)

the Master Trust Deed;

 

  (v)

this Agreement; and

 

  (vi)

the ISDA Definitions;

 

  (f)

(Incorporated Definitions and other Transaction Documents and provisions): where
in this Agreement a word or expression is defined by reference to its meaning in
another Transaction Document or there is a reference to another Transaction
Document or to a provision of another Transaction Document, any amendment to the
meaning of that word or expression or to that other Transaction Document or
provision (as the case may be) will be of no effect for the purposes of this
Agreement unless and until the amendment is consented to by the parties to this
Agreement; and

 

  (g)

(Ratings): a reference to a credit rating of any person by a Rating Agency
includes, where the Rating Agency does not have a public rating of that person,
the equivalent internal private credit rating of that person as notified by each
Rating Agency to Party B, MBL and the Manager.

 

(2)

Collateralisation of MBL’s Obligations under the Fixed Rate Swap:

 

  (a)

(i)       (Additional Termination Events): Each of the following will constitute
an Additional Termination Event with             Party A as the Affected Party:

 

  (A)

Where any of the Notes are rated by the relevant Ratings Agency, a Moody’s First
Rating Trigger Event, Fitch First Rating Downgrade Event

 

33



--------------------------------------------------------------------------------

 

or Fitch Second Rating Downgrade Event has occurred and is continuing and Party
A has failed to either:

 

  (1)

post collateral in accordance with the Credit Support Annex; or

 

  (2)

at its own cost, transfer all of its rights and obligations under the
Transaction, on substantially the same terms, to an Eligible Replacement; or

 

  (3)

at its own cost, procure another entity (which meets the criteria of an Eligible
Replacement) to become guarantor in respect of the obligations of Party A under
the Transaction;

 

    

by the Required Date; or

 

  (B)

Where any of the Notes are rated by the relevant Ratings Agency, a Replacement
Event has occurred and at least one Eligible Replacement has made a Qualifying
Offer and Party A has not transferred its rights and obligations under the
Transaction (at its own cost) to that Eligible Replacement by the Required Date.

 

  (ii)

(Obligation to seek a replacement during occurrence of Replacement Event): Where
one or more Replacement Events has occurred, and whilst the relevant Replacement
Event continues, Party A must continue (at its own cost) to use commercially
reasonable efforts to, as soon as reasonably practicable, procure either another
entity (which meets the criteria of an Eligible Replacement) to become guarantor
in respect of the obligations of Party A under the Transaction or obtain a
Qualifying Offer.

 

  (iii)

(Party B may seek replacement during occurrence of Replacement Event): If a
Replacement Event has occurred and is continuing and Party A is unable to
procure either another entity (which meets the criteria of an Eligible
Replacement) to become guarantor in respect of the obligations of Party A under
the Transaction or a Qualifying Offer by the Required Date, then, Party B may
seek to obtain a Qualifying Offer.

 

  (iv)

(Inability to obtain Qualifying Offer):

 

  (A)

Notwithstanding any other provision of the Transaction, the parties agree that
if both Party A or Party B are unable at any time to obtain a Qualifying Offer
following the occurrence of a Replacement Event and whilst a Replacement Event
is continuing, or if a Firm Offer is obtained which is not a Qualifying Offer,
then the Transaction will continue (subject to the continued posting of the
collateral amount referred to above) and this will not constitute an Event of
Default, Termination Event or Additional Termination Event with respect to
either party.

 

  (B)

If, following a Replacement Event and whilst that Replacement Event is
continuing, Party A or Party B procures a Qualifying Offer, the other party must
agree to a transfer of Party A’s rights and obligations in respect of the
Transaction to the relevant third party.

 

  (v)

(Surplus collateral not available to creditors): For the avoidance of doubt, the
parties agree that any collateral provided by Party A in accordance with the
provisions of the Credit Support Annex and any amount standing to the credit

 

34



--------------------------------------------------------------------------------

 

of the MBL Collateral Account (as defined in the Agreement) will not be
available for distribution in accordance with clause 4 of the General Security
Deed. Any such collateral or amount (as the case may be) shall (subject to the
operation of any netting provisions in the Agreement) be returned to Party A
except to the extent that the relevant Agreement requires it to be applied to
satisfy any obligation owed to Party B by Party A.

 

  (b)

(Part 5.B(2)(a) Definitions): For the purposes of Part 5.B(2)(a), the following
definitions apply:

Credit Support Annex means the Credit Support Annex to the Master Agreement
entered into by Party A, the Manager and Party B.

Collateral Event means, where any of the Notes are rated by the relevant Ratings
Agency, any or all of a Moody’s First Rating Trigger Event, Moody’s Second
Rating Trigger Event, Fitch First Rating Downgrade Event, Fitch Second Rating
Downgrade Event or a Fitch Third Rating Downgrade Event (as applicable).

Eligible Replacement means a replacement third party having the Required Ratings
and with whom Party A is permitted to contract in accordance with Party A’s
applicable policies and procedures.

Firm Offer means an offer which when made was capable of being legally binding
on acceptance.

Fitch Ratings means Fitch Australia Pty Limited ABN 93 081 339 184.

Fitch First Rating Downgrade Event means (where any of the Notes are rated by
Fitch Ratings) the unsubordinated and unsecured short-term or long-term debt
obligations of Party A cease to be rated by Fitch Ratings at least as high as
set out in the definition of Required Ratings.

Fitch Second Rating Downgrade Event means (where any of the Notes are rated by
Fitch Ratings) the unsubordinated and unsecured short-term or long-term debt
obligations of Party A are downgraded to below “F2” or “BBB+” by Fitch Ratings.

Fitch Third Rating Downgrade Event means (where any of the Notes are rated by
Fitch Ratings) the unsubordinated and unsecured short-term or long-term debt
obligations of Party A are downgraded to below “F3” or “BBB-” by Fitch Ratings.

Moody’s means Moody’s Investors Services Ltd. ABN 61 003 399 657.

Moody’s First Rating Trigger Event means (where any of the Notes are rated by
Moody’s) the unsubordinated and unsecured short-term or long-term debt
obligations of Party A cease to be rated by Moody’s at least as high as set out
in the definition of Required Ratings.

Moody’s Second Rating Trigger Event means (where any of the Notes are rated by
Moody’s) the unsubordinated and unsecured short-term debt obligations of Party A
cease to be rated as high as:

 

  (i)

where both the short-term and the long-term debt obligations are rated by
Moody’s:

 

  (A)

“Prime-2” short-term; and

 

35



--------------------------------------------------------------------------------

  (B)

A3 long-term; or

 

  (ii)

where only the long-term debt obligations are rated by Moody’s, A3, long-term.

Qualifying Offer means a Firm Offer to accept an assignment/novation of Party
A’s rights and obligations in respect of the Transaction (which in the case of a
Moody’s Second Rating Trigger Event meets the criteria set out in the definition
of Market Quotation in Part 5.B(2)(b)(A) as if the Replacement Event was an
“Additional Termination Event”, the Transaction was a “Terminated Transaction”
and the Swap Transfer Date was an “Early Termination Date”).

Replacement Event means where any of the Notes are rated by the relevant Ratings
Agency, any or all of a Moody’s Second Rating Trigger Event or a Fitch Third
Rating Downgrade Event (as applicable).

Required Date means (as applicable):

 

  (i)

14 calendar days, in respect of a Fitch First Rating Downgrade Event or Fitch
Second Rating Downgrade Event;

 

  (ii)

30 calendar days in respect of a Fitch Third Rating Downgrade Event (other than
the requirement to post collateral); and

 

  (iii)

30 Local Business Days, in respect of a Moody’s First Rating Trigger Event or
Moody’s Second Rating Trigger Event.

Required Ratings means (as applicable), in respect of an entity:

 

 

(i)    (A)

 

where any of the Notes are rated by Moody’s and both the short-term and the
long-term debt obligations of that entity are rated by Moody’s, its
unsubordinated and unsecured:

 

  (1)

short-term debt obligations are rated at least as high as “Prime-1”; and

 

  (2)

long-term debt obligations are rated least A2;

 

  (B)

where only the long-term debt obligations of that entity are rated by Moody’s,
its unsubordinated and unsecured long-term debt obligations are rated at least
as high as A1, and

 

  (ii)

where any of the Notes are rated by Fitch Ratings, its unsubordinated and
unsecured debt obligations are rated at least as high as “F1” short term and at
least A long-term by Fitch Ratings, or

 

  (iii)

in the case of (i) and (ii) above such ratings as may be notified by Moody’s
and/or Fitch Ratings respectively from time to time, as required to maintain the
ratings on the Notes.

Swap Transfer Date means the date upon which a transfer of Party A’s rights and
obligations under a Transaction takes effect or is due to take effect, following
the occurrence of a Replacement Event.

 

36



--------------------------------------------------------------------------------

  (c)

(Conditions for maintaining cash collateral): Any cash collateral provided by
MBL pursuant to Part 5.B(2)(a)(i) (the “MBL Cash Collateral”) must be deposited
into an interest bearing account reasonably acceptable to Party A in the name of
Party B (the “MBL Collateral Account”) held with an entity with a rating at
least equal to the Required Ratings (unless the Manager issues a Rating
Notification) and which must be separate to the Collections Account and any
other bank accounts forming part of the assets of the Series Trust. Apart from
collateral provided by MBL pursuant to Part 5.B(2)(a)(i) and interest credited
pursuant to paragraph (e) below, no other moneys are to be paid into the MBL
Collateral Account. If Party B becomes aware that the MBL Collateral Account is
not held with an entity with the necessary rating, Party B must, at the written
direction of the Manager, immediately transfer the moneys standing to the credit
of that account to a new interest bearing account reasonably acceptable to Party
A, with an entity having the necessary rating (unless the Manager issues a
Rating Notification).

 

  (d)

(Application of amount of cash collateral): Party B may only make withdrawals
from any MBL Collateral Account (or may only make withdrawals of MBL Cash
Collateral in the Collections Account, as applicable) if directed to do so by
the Manager, and the Manager may only give such a direction to Party B for the
purpose of Party B:

 

  (i)

novating the rights and obligations of MBL under this Agreement in accordance
with Part 5.B(2)(a)(i) (including the costs of obtaining a replacement
counterparty);

 

  (ii)

refunding to MBL any excess in the amount of any MBL Cash Collateral deposited
to the MBL Collateral Account over the amount MBL is required to maintain under
any collateral agreement entered into in accordance with Part 5.B(2)(a)(i);

 

  (iii)

withdrawing any amount which has been incorrectly deposited into the MBL
Collateral Account as part of the MBL Cash Collateral;

 

  (iv)

paying bank accounts debit tax or other equivalent Taxes payable in respect of
the MBL Cash Collateral; or

 

  (v)

funding the amount of any payment due to be made by MBL under this Agreement
following the failure by MBL to make that payment.

The Manager must direct Party B to, and Party B must, refund or pay to MBL the
amount of any payment which may be made to MBL under paragraphs (d)(ii) or
(iii) above as soon as such refund or payment is possible.

 

  (e)

(Interest on collateral): Any interest earned on the MBL Cash Collateral will
accrue and be payable monthly to MBL provided the amount deposited as the MBL
Cash Collateral is not less than the amount MBL is required to maintain under
the collateral agreement under Part 5.B(2)(a)(i) (and, otherwise, shall be added
to the MBL Cash Collateral).

 

  (f)

(Repayment to MBL): If at any time:

 

  (i)

MBL is assigned a credit rating by each Rating Agency at least equal to the
Required Ratings;

 

37



--------------------------------------------------------------------------------

       (ii)

MBL’s obligations under the Fixed Rate Swap are novated to a replacement
counterparty in accordance with Part 5.B(2)(a)(i); or

 

       (iii)

no amounts are or thereafter may become payable by MBL to Party B with respect
to the Fixed Rate Swap,

 

  

Party B must, at the written direction of the Manager, immediately repay to MBL
the amount then standing to the credit of the MBL Collateral Account (or the
amount of the MBL Cash Collateral then held in the Collections Account, as
applicable).

 

    (g)

(Not a Security Interest): The provision of collateral by Party A under this
Agreement is not intended to create a Security Interest in that collateral.

 

(3)

(Amendments required by Moody’s): Where the Notes are rated by Moody’s so long
as Party A is:

 

  (a)

the Affected Party in respect of an Additional Termination Event or Tax Event
Upon Merger; or

 

  (b)

the Defaulting Party in respect of any Event of Default,

paragraphs (i) to (v) below shall apply:

 

  (i)

The definition of “Market Quotation” shall be deleted in its entirety and
replaced with the following:

 

      

“Market Quotation” means, with respect to one or more transactions, a Firm Offer
which is:

 

  (A)

made by a Reference Market-maker that is an Eligible Replacement;

 

  (B)

for an amount that would be paid to Party B (expressed as a negative number) or
by Party B (expressed as a positive number) in consideration of an agreement
between Party B and that Reference Market-maker to enter into a transaction (the
“Replacement Transaction”) that would have the effect of preserving for Party B
the economic equivalent of any payment or delivery (whether the underlying
obligation was absolute or contingent and assuming the satisfaction of each
applicable condition precedent) by the parties under the Agreement in respect of
the Terminated Transaction or group of Transactions that would, but for the
occurrence of the relevant Early Termination Date or Swap Transfer Date (as the
case shall be), have been required after that date;

 

  (C)

made on the basis that Unpaid Amounts in respect of the Terminated Transaction
or group of Transactions are to be excluded but, without limitation, any payment
or delivery that would, but for the relevant Early Termination Date, have been
required (assuming satisfaction of each applicable condition precedent) after
that Early Termination Date is to be included; and

 

  (D)

made in respect of a Replacement Transaction with terms that are, in all
material respects, no less beneficial for Party B than those of this Agreement
(save for the exclusion of provisions relating to Transactions that are not
Terminated Transactions or group of

 

38                



--------------------------------------------------------------------------------

 

Terminated Transactions to be transferred following a Replacement Event (as the
case shall be)), as determined by Party B.”.

 

  (ii)

In determining whether or not a Firm Offer satisfies the condition in
sub-paragraph (D) of Market Quotation, Party B shall act in a commercially
reasonable manner.

 

  (iii)

The definition of “Settlement Amount” shall be deleted in its entirety and
replaced with the following:

“ Settlement Amount” means, with respect to any Early Termination Date:

 

  (A)

if, on or prior to such Early Termination Date a Market Quotation for the
relevant Terminated Transaction or group of Terminated Transactions (in the case
of a transfer, as if the Transaction was a Terminated Transaction) is accepted
by Party B so as to become legally binding, the Termination Currency Equivalent
of the amount (whether positive or negative) of such Market Quotation;

 

  (B)

if, on such Early Termination Date, no Market Quotation for the relevant
Terminated Transaction or group of Terminated Transactions has been accepted by
Party B so as to become legally binding and one or more Market Quotations have
been communicated to Party B and remain capable of becoming legally binding upon
acceptance by Party B, the Termination Currency Equivalent of the amount
(whether positive or negative) of the lowest of such Market Quotations (for the
avoidance of doubt, (1) a Market Quotation expressed as a negative number is
lower than a Market Quotation expressed as a positive number and (2) the lower
of two Market Quotations expressed as negative numbers is the one with the
largest absolute value); or

 

  (C)

if, on such Early Termination Date, no Market Quotation for the relevant
Transaction or group of Terminated Transactions is accepted by Party B so as to
become legally binding and no Market Quotations have been communicated to Party
B and remain capable of becoming legally binding upon acceptance by Party B,
Party B’s Loss (whether positive or negative and without reference to any Unpaid
amounts) for the relevant Transaction or group of Terminated Transactions.”.

 

  (iv)

At any time on or before the Early Termination Date at which two or more Market
Quotations have been communicated to Party B and remain capable of becoming
legally binding upon acceptance by Party B, Party B shall be entitled to accept
only the lowest of such Market Quotations (for the avoidance of doubt, (i) a
Market Quotation expressed as a negative number is lower than a Market Quotation
expressed as a positive number and (ii) the lower of two Market Quotations
expressed as negative numbers is the one with the largest absolute value).

 

  (v)

If Party B requests Party A in writing to obtain Market Quotations, Party A
shall use reasonable efforts to do so before the Early Termination Date.

 

(4)

Hedge Provider and Prepayments: The parties acknowledge and agree that for the
purposes of the Transaction Documents in relation to the Series Trust:

 

    (a)

this Agreement is a Hedge Agreement in relation to the Series Trust; and

 

39                



--------------------------------------------------------------------------------

    (b)

Party A is a Hedge Provider.

 

(5)

Procedures for Entering into Transactions

 

    (a)

With respect to each Transaction entered into pursuant to this Agreement and for
the purposes of Section 9(e)(ii), Party A will, by or promptly after the
relevant Trade Date, send Party B and the Manager a Confirmation substantially
in the form set out in Annexure 1 (or in such other form as may be agreed
between Party A, Party B and the Manager) and Party B and the Manager must
promptly then confirm the accuracy of and sign and return, or request the
correction of, such Confirmation. In the absence of manifest error where Party B
or the Manager fails to confirm the accuracy of or request the correction of a
Confirmation within three Business Days after it was sent, the terms of a
Confirmation will be binding on and conclusive against Party B. Delivery of a
Confirmation is effected whether a party uses facsimile, an electronic messaging
system or telex and irrespective of the form of delivery used by the other party
to confirm the terms of the relevant Transaction. The requirement of this
Agreement that the parties exchange Confirmations shall for all purposes be
satisfied by following the procedure set out in this paragraph. Where a
Transaction is confirmed by means of a facsimile, an electronic messaging system
or telex, such message will constitute a Confirmation even where not so
specified in that Confirmation.

 

    (b)

Party B will enter into each Transaction in its capacity as trustee of the
Series Trust and not as trustee of any other Series Trust (as defined in the
Master Trust Deed).

 

(6)

Authorised Officer: Each Party will be entitled to assume, in the absence of any
knowledge to the contrary, that any person signing any Confirmation, notice or
other written communication issued in respect of this Agreement on behalf of a
Party is an Authorised Officer of that party.

 

(7)

Recorded Conversations: Each party:

 

    (a)

consents to the electronic recording of its telephone conversations with the
other party (or any of its associated persons) with or without the use of an
automatic tone warning device;

 

    (b)

acknowledges that such recordings and transcripts can be used as evidence by
either Party in any dispute between them; and

 

    (c)

acknowledges that neither is obligated to maintain copies of such recordings and
transcripts for the benefit of the other party.

 

(8)

Knowledge or Awareness: Subject to Section 12(a), each party will only be
considered to have knowledge or awareness of, or notice of, a thing or grounds
to believe anything by virtue of the officers of that Party or any Related Body
Corporate of that Party which have the day to day responsibility for the
administration or management of that party’s (or a Related Body Corporate of
that party’s) obligations in relation to the Series Trust or the Transaction
entered into under this Agreement having actual knowledge, actual awareness or
actual notice of that thing, or grounds or reason to believe that thing (and
similar references will be interpreted in this way).

 

(9)

Disclosure to Related Bodies Corporate: In relation to information Party B in
its capacity as trustee of the Series Trust (the “Recipient”) receives from any
of the Manager or Party A (the “Discloser”) in relation to the Series Trust, the
Seller Trust or the trust established under the Master Security Trust Deed (the
“Information”), each Discloser hereby severally authorises and consents to the
Recipient making available such Information, except to the extent that the
making

 

40                



--------------------------------------------------------------------------------

 

available of such Information is prohibited by law (including, without
limitation, the Privacy Act), to:

 

    (a)

any Related Body Corporate of the Recipient which acts as custodian or Security
Trustee of the Assets of the Series Trust, of the Seller Trust or of the trust
established under the Master Security Trust Deed or which otherwise has
responsibility for the management or administration of the Series Trust, the
Seller Trust or the trust established under the Master Security Trust Deed,
including their respective Assets; and

 

    (b)

the Recipient acting in its capacity as Manager, custodian or Servicer (as
applicable) of the Series Trust, the Seller Trust or the trust established under
the Master Security Trust Deed.

Notwithstanding any other provision of this Agreement, the Recipient will not
have any liability to the Discloser or any other person for the use, non-use,
communication or non-communication of the Information in the above manner,
except to the extent to which the Recipient has an express contractual
obligation to disclose or not to disclose or to use or not to use certain
information received by it and fails to do so.

 

(10)

Amendments to this Agreement:

 

    (a)

The Manager must give 5 Business Days notice in writing to each Rating Agency of
any amendments to this Agreement.

 

    (b)

This Agreement may be amended only by written agreement between all parties to
this Agreement, provided that the Manager and Party B may only agree to such
amendment in accordance with the provisions of clause 25 of the Master Trust
Deed and for this purpose references in that clause to a Series Supplement will
be taken to be references to this Agreement.

 

(11)

Notification of Principal Balance: On each Determination Date, the Manager must
advise Party A of the aggregate of the Principal Balances of all SMART
Receivables expected as at the first day of the Interest Period following that
Determination Date.

 

(12)

Anti-money laundering: Each party (the Information Provider) agrees to provide
any information and documents reasonably required by any other party (the
Information Recipient) to comply with any applicable anti-money laundering or
counter-terrorism financing laws including, without limitation, any applicable
laws imposing “know your customer” or other identification checks or procedures
that the Information Recipient is required to comply with in respect of this
Agreement (AML/CTF Laws), but the foregoing obligation applies only to the
extent that such information and such documents are in the possession of the
Information Provider or may be obtained by it after having undertaken reasonable
steps and subject to any confidentiality, privacy or general law obligations
owed by the Information Provider to any person in relation to whom the
information or documents requested relate (except to the extent that the
foregoing may be overridden by the relevant AML/CTF Laws). Each party must
comply with any AML/CTF Laws applicable to it, to the extent required to comply
with its obligations under the Transaction Documents. Any party may decline to
perform any obligation under the Transaction Documents to the extent that it
forms the view, in its reasonable opinion, that notwithstanding that it has
taken all action to comply with any applicable AML/CTF Laws, it is required to
decline to perform those obligations under any such AML/CTF Laws. To the maximum
extent permitted by law, each party and the Noteholders and Unitholders releases
each other party (a Released Party) from any confidentiality, privacy or general
law obligations that a Released Party would otherwise owe to it in respect of
this Agreement and to the extent to which it is able, any applicable
confidentiality and privacy laws, but only to the extent that the existence

 

41                



--------------------------------------------------------------------------------

 

of these obligations or laws would otherwise prevent a Released Party from
providing any information or documents requested in accordance with this clause
or any similar clause in any other Transaction Document.

 

(13)

Regulation AB Financial Disclosure

 

    (a)

Party A acknowledges that for so long as Macquarie Leasing Pty Limited is
required to file Exchange Act Reports, Macquarie Leasing Pty Limited is required
under Regulation AB to disclose certain information set forth in Regulation AB
regarding Party A or its group of affiliated entities, if applicable, depending
on the aggregate significance percentage of this Agreement and any other
derivative contracts between Party A or its group of affiliated entities, if
applicable, and Party B, as calculated from time to time in accordance with
Item 1115 of Regulation AB.

 

    (b)

If the Manager determines on any date of determination at any time during which
Macquarie Leasing Pty Limited is required to file Exchange Act Reports,
reasonably and in good faith, that the significance percentage of this Agreement
calculated in accordance with Item 1115 of Regulation AB is or has become:
(A) 10% or more, but less than 20%, or (B) 20% or more, then on any Local
Business Day after the date of such determination, the Manager may request Party
A to provide the relevant Swap Financial Disclosure by making a Swap Financial
Disclosure Request. Thereafter, the Manager shall inform Party A no later than
ten (10) Local Business Days following such time as (i) the Manager has
determined that Exchange Act Reports are no longer required to be filed in
respect of the Relevant Notes pursuant to Section 15(d) of the Securities Act or
(ii) Swap Financial Disclosure is no longer required to be included or
incorporated by reference in such Exchange Act Reports.

 

    (c)

So long as the Exchange Act Reports are required to be filed by Macquarie
Leasing Pty Limited under the Exchange Act and Swap Financial Disclosure is
required to be included or incorporated by reference in the Exchange Act Reports
pursuant to Item 1115(b)(2) or Item 1115(b)(1), as applicable, of Regulation AB,
Party A, at its own expense, shall within four (4) Local Business Days after
receipt of a Swap Financial Disclosure Request, provide Party B and the Manager
with the relevant Swap Financial Disclosure described in Part 5.B(13)(b) of this
Schedule.

 

    (d)

If Party A is not able to provide the relevant Swap Financial Disclosure in
accordance with Part 5.B(13)(c) of this Schedule, then Party A, at its own
expense, shall secure another entity to replace Party A as party to this
Agreement on terms substantially similar to this Agreement which entity is able
to and will provide the Swap Financial Disclosure for such entity within the
time period specified in Part 5.B(13)(c) of this Schedule (subject to the
issuance of a Rating Notification by the Manager).

 

    (e)

The parties agree that, if permitted by Regulation AB, any required Swap
Financial Disclosure may be provided by Party A by incorporation by reference
from reports filed by Party A pursuant to the Exchange Act. The parties agree
that, if Swap Financial Disclosure is provided by Party A as set forth in the
first sentence of this Part 5.B(13)(e), each relevant person (including without
limitation any affiliate of the Manager) is authorised to incorporate by
reference into the Preliminary Prospectus or Final Prospectus any such reports
filed by Party A with the Commission pursuant to section 13(a) or 15(d) of the
Exchange Act which contain any required Swap Financial Disclosure. The parties
also agree that, if Swap Financial Disclosure is provided by Party A as set
forth in the first sentence of this Part 5.B(13)(e), each relevant person
(including without limitation any affiliate of the Manager) is authorised to
incorporate by reference into the Preliminary Prospectus or Final Prospectus any
documents filed

 

42                



--------------------------------------------------------------------------------

 

by Party A with the Commission pursuant to section 13(a) or 15(d) of the
Exchange Act after the date of this Agreement and prior to the termination of
the offering described in the prospectus of the Series Trust relating to the
offer and sale of the Relevant Notes.

 

  (f)

Party A shall indemnify Party B, the Manager and Macquarie Leasing Pty Limited,
the respective present and former directors, officers, employees and agents of
each of the foregoing and each person, if any, who controls Party B, the Manager
or Macquarie Leasing Pty Limited within the meaning of Section 15 of the
Securities Act or Section 20 of the Exchange Act (collectively, the “Party A
Indemnified Persons”) and shall hold each of them harmless from and against any
and all losses, claims, damages or liabilities (including legal fees and
reasonable expenses) to which any of them may become subject, under the
Securities Act, the Exchange Act or otherwise, insofar as such losses, claims,
damages or liabilities (or actions in respect thereof) arise out of or are based
upon:

 

  (i)

any untrue statement or alleged untrue statement of any material fact contained
in the Swap Financial Disclosure provided by Party A;

 

  (ii)

any omission or alleged omission to state in the Swap Financial Disclosure
provided by Party A a material fact required to be stated therein or necessary
to make the statements therein, in the light of the circumstances under which
they were made, not misleading; or

 

  (iii)

any failure by Party A to provide Party B or the Manager with the relevant Swap
Financial Disclosure when and as required under this Part 5.B(13); provided,
however, that, if Party A secures another entity to replace Party A as party to
this Agreement pursuant to Part 5.B(13)(d) of this Schedule, Party A shall not
be liable for any losses, claims, damages or liabilities (including reasonable
legal fees and expenses) to which any of the Party A Indemnified Persons may
become subject arising out of or based upon a failure by Party A to provide
Party B or the Manager with the relevant Swap Financial Disclosure following the
provision of the relevant Swap Financial Disclosure by the other entity to Party
B or the Manager.

The provisions of this Part 5.B(13)(f) shall not limit whatever rights Party B
or the Manager may have under other provisions of this Agreement, the other
Transaction Documents or otherwise, whether in equity or at law, such as an
action for damages, specific performance or injunctive relief.

 

  (g)

Party B and Macquarie Leasing Pty Limited shall, jointly and severally,
indemnify Party A, the present and former directors, officers, employees and
agents of Party A and each person, if any, who controls Party A within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
and shall hold each of them harmless from and against any and all losses,
claims, damages or liabilities (including legal fees and reasonable expenses) to
which any of them may become subject, under the Securities Act, the Exchange Act
or otherwise, insofar as such losses, claims, damages or liabilities (or actions
in respect thereof) arise out of or are based upon:

 

  (i)

any untrue statement or alleged untrue statement of any material fact contained
in the Preliminary Prospectus or Final Prospectus, other than any Swap Financial
Disclosure provided by Party A; or

 

  (ii)

any omission or alleged omission to state in the Preliminary Prospectus or Final
Prospectus, other than the Swap Financial Disclosure provided by Party A, a

 

43                



--------------------------------------------------------------------------------

 

material fact required to be stated in the Preliminary Prospectus or Final
Prospectus, other than the Swap Financial Disclosure provided by Party A, or
necessary to make the statements in the Preliminary Prospectus or Final
Prospectus, other than the Swap Financial Disclosure provided by Party A, in the
light of the circumstances under which they were made, not misleading.

The provisions of this Part 5.B(13)(g) shall not limit whatever rights Party A
may have under other provisions of this Agreement, the other Transaction
Documents or otherwise, whether in equity or at law, such as an action for
damages, specific performance or injunctive relief.

 

    (h)

Each of Party B, the Manager and Macquarie Leasing Pty Limited shall indemnify
Party A, the present and former directors, officers, employees and agents of
Party A and each person, if any, who controls Party A within the meaning of
Section 15 of the Securities Act or Section 20 of the Exchange Act and shall
hold each of them harmless from and against any and all losses, claims, damages
or liabilities (including legal fees and reasonable expenses) to which any of
them may become subject, under the Securities Act, the Exchange Act or
otherwise, insofar as such losses, claims, damages or liabilities (or actions in
respect thereof) arise out of or are based upon any failure by such party to
deliver or otherwise distribute any Swap Financial Disclosure in the
substantively identical form provided to any of them by Party A or as modified
with Party A’s written consent.

The provisions of this Part 5.B(13)(h) shall not limit whatever rights Party A
may have under other provisions of this Agreement, the other Transaction
Documents or otherwise, whether in equity or at law, such as an action for
damages, specific performance or injunctive relief.

 

    (i)

The parties agree that under no circumstances shall any untrue statement or
alleged untrue statement referred to in Part 5.B(13)(g)(i), any omission or
alleged omission referred to in Part 5.B(13)(g)(ii) or any failure to deliver or
distribute referred to in Part 5.B(13)(h) constitute the fraud, negligence or
wilful default of Party B for the purposes of this Agreement, including without
limitation Section 15(c) of this Agreement.

 

(14)

Reporting

 

    

Where Party A has an obligation to report any Transaction entered into under
this Agreement pursuant to Section 2(h)(5) of the United States Commodity
Exchange Act and rules corresponding to such section (together the “Reporting
Rules”), it will: (i) report the Transaction on a timely basis and as required
by the Reporting Rules; and (ii) otherwise act as the reporting party under the
Reporting Rules.

 

44                



--------------------------------------------------------------------------------

ANNEXURE 1

FORM OF CONFIRMATION FOR FIXED RATE SWAP

[PARTY A LETTERHEAD]

Perpetual Trustee Company Limited in its capacity as trustee of the SMART ABS
Series 2013-1US Trust

Level 12

123 Pitt Street

Sydney NSW 2000

Attention: Manager – Transaction Management

Facsimile No: [l]

Deal no: [l]

CONFIRMATION – FIXED RATE SWAP IN RELATION TO SMART ABS SERIES 2013-1US TRUST

The purpose of this letter is to set out the terms and conditions of the
transaction between us effective from the Effective Date (the “Transaction”).

This letter (the “Confirmation”) constitutes a “Confirmation” as referred to in,
and supplements, forms part of and is subject to, the ISDA Master Agreement
(“Master Agreement”) dated [l] 2013 between Macquarie Securities Management Pty
Limited (ABN 26 003 435 443) (the “Manager”), Perpetual Trustee Company Limited
(ABN 42 000 001 007) (“Party B”) in its capacity as trustee of the SMART ABS
Series 2013-1US Trust (the “Series Trust”) established under the Master Trust
Deed and Trust Creation Deed and Macquarie Bank Limited (ABN 46 008 583 542)
(“Party A”) as amended and supplemented from time to time. All provisions
contained in the Master Agreement govern this Confirmation except as expressly
modified below.

The definitions and provisions contained in the 2006 ISDA Definitions (as
published by the International Swap Dealers Association, Inc.) are incorporated
into this Confirmation. In the event of any inconsistency between those
definitions and provisions and this Confirmation, this Confirmation will govern.

This Transaction constitutes a “Relevant Transaction” for the purposes of the
Credit Support Annex.

The terms of the Transaction are as follows:

NOTIONAL AMOUNT

 

Notional Amount:

  

For the first Calculation Period, AUD [l], and thereafter in respect of a
Calculation Period either:

 

(a)     the amount in Australian Dollars notified to Party A by or on behalf of
Party B, on or prior to the date falling three Business Days prior to the first
day of such Calculation Period, as being the total Principal Balance of all
SMART Receivables as at the first day of such Calculation Period; or

 

(b)    if Party A has not received the notification referred to in, and in
accordance with, paragraph (a), for the Payment Date in respect of such
Calculation Period,

 

45                



--------------------------------------------------------------------------------

  

          the amount for such date specified in the Annexure to this letter.

 

Effective Date:

  

[l] 2013

Trade Date:

  

[l] 2013

Termination Date:

  

The earlier of the Distribution Date in January 2020 and the Distribution Date
on which the total Invested Amount of all Notes is or will be reduced to zero.

FLOATING AMOUNTS

  

Floating Rate Payer:

  

Party A

Floating Rate Option:

  

[AUD-BBR-BBSW]

Floating Rate Payer Payment Dates:

  

Each Distribution Date

Spread:

  

[l]% per annum for each Calculation Period

Designated Maturity:

  

[1 Month]

Reset Dates:

  

The first day of each Calculation Period.

Floating Rate Day Count Fraction:

  

Actual/365 (Fixed)

FIXED AMOUNTS

  

Fixed Rate Payer:

  

Party B

Fixed Rate Payer Payment Dates:

  

Each Floating Rate Payer Payment Date

Fixed Rate:

  

[    ] per annum

Fixed Rate Day Count Fraction:

  

Actual/365 (Fixed)

Calculation Agent:

  

Party A

Business Days:

  

Sydney, Melbourne, New York City, London

GENERAL

  

Payments on Early Termination:

  

If an Early Termination Date occurs, any amounts payable pursuant to section
6(e) of the Master Agreement will be based on the amounts specified in the
Annexure to this letter for each Payment Date that would otherwise have fallen
on or after that Early Termination Date.

Rate Set Notices:

  

On each Reset Date, Party A will prepare and send to the Manager (on behalf of
Party B) a rate set notice (the “Rate Set Notice”) which will set out the
applicable AUD-BBR-BBSW rate for the Calculation Period commencing on that Reset
Date and the payments to be made by each Party on the following Payment Date and
the parties intend that the

 

46                



--------------------------------------------------------------------------------

  

Manager will promptly then confirm the accuracy of and sign and return, or
request the correction of, such Rate Set Notice. In the absence of manifest
error where the Manager (on behalf of Party B) fails to sign and return or
request the correction of a Rate Set Notice within three Business Days after it
was sent, the terms of the Rate Set Notice will be binding on and conclusive
against Party B.

DEFINITIONS

Unless otherwise defined in this letter, words and phrases defined in the Master
Agreement (including by incorporation or reference to another document) have the
same meanings when used in this letter, and in this letter:

“Business Day” means (except where expressly provided otherwise) any day on
which the banks are open for business in Melbourne, Sydney, London and New York,
other than a Saturday, a Sunday or a public holiday in Melbourne, Sydney, London
or New York.

“Principal Balance” has the meaning given in the Master Sale and Servicing Deed.

 

ACCOUNT DETAILS

   Account details for payments to Party A:   

[l]

Account details for payments to Party B:   

[As per Standard Settlement Instructions previously sent to us. If you have not
sent your Standard Settlement Instructions to us, or, if these instructions do
not apply to this Transaction, please advise.]

OFFICES AND ADDRESS FOR NOTICES    The Office of Party A for this Transaction
is:   

Macquarie Bank Limited

1 Martin Place

Sydney NSW 2000

AUSTRALIA

Fax    +612 8232 8344

Attention: Manager, Securitisation

The Office of Party B for this Transaction is:   

Perpetual Trustee Company Limited as trustee of the SMART

ABS Series 2013-1US Trust

Level 12, Angel Place

123 Pitt Street

Sydney NSW 2000

AUSTRALIA

Fax    +612 8256 1424

Attention: Manager, Transaction Management, Trust and Fund Services

  

Manager:

Macquarie Securities Management Pty Limited

1 Martin Place

Sydney NSW 2000

AUSTRALIA

 

47                



--------------------------------------------------------------------------------

  

Fax    +612 8232 8344

Attention: Manager, Securitisation

Please confirm that the foregoing correctly sets forth the terms of our
agreement in respect of the Transaction by executing the copy of this
Confirmation enclosed for that purpose and returning it to us.

Yours Faithfully

 

SIGNED for and on behalf of MACQUARIE BANK LIMITED ABN 46 008 583 542

By:

(Authorised Officer) Name    

 

Title      

 

 

Confirmed as at the date first written above:      Confirmed as at the date
first written above: SIGNED for and on behalf of PERPETUAL TRUSTEE COMPANY
LIMITED ABN 42 000 001 007 as trustee of the SMART ABS Series 2013-1US Trust  
   SIGNED for and on behalf of MACQUARIE SECURITIES MANAGEMENT PTY LIMITED ABN
26 003 435 443

By:

    

By:

(Authorised Officer)      (Authorised Officer) Name    

 

     Name     

 

Title      

 

     Title       

 

 

48                



--------------------------------------------------------------------------------

ANNEXURE

Distribution Dates are provided as an indicative guide only, and do not affect
the definitions of “Fixed Rate Payer Payment Date” and “Floating Rate Payer
Payment Date” in the Confirmation.

 

Start Date    End Date    Currency    Notional Amounts [l]    [l]    [AUD]   
[l]

 

49                



--------------------------------------------------------------------------------

(Bilateral Form—Transfer)1   (ISDA Agreements Subject to English Law)2

 

LOGO [g461461g05v20.jpg]

CREDIT SUPPORT ANNEX

to the Schedule to the

ISDA Master Agreement

 

       dated as of   

            9 January 2013         

  

between

 

Macquarie Bank Limited ABN 46 008 583 542
(“MBL” and herein after included in the expression “Party A”)    Perpetual
Trustee Company Limited ABN 42 000 001 007 in its capacity as trustee of the
SMART ABS Series 2013-1US Trust (“Party B”) Macquarie Securities Management Pty
Limited ABN 26 003 435 443 (“Manager”)   

This Annex supplements, forms part of, and is subject to, the ISDA Master
Agreement referred to above and is part of its Schedule. For the purposes of
this Agreement, including, without limitation, Sections 1(c), 2(a), 5 and 6, the
credit support arrangements set out in this Annex constitute a Transaction (for
which this Annex constitutes the Confirmation).

Paragraph 1. Interpretation

Capitalised terms not otherwise defined in this Annex or elsewhere in this
Agreement have the meanings specified pursuant to Paragraph 10, and all
references in this Annex to Paragraphs are to Paragraphs of this Annex. In the
event of any inconsistency between this Annex and the other provisions of this
Schedule, this Annex will prevail, and in the event of any inconsistency between
Paragraph 11 and the other

 

 

1 This document is not intended to create a charge or other security interest
over the assets transferred under its terms. Persons intending to establish a
collateral arrangement based on the creation of a charge or other security
interest should consider using the ISDA Credit Support Deed (English law) or the
ISDA Credit Support Annex (New York law), as appropriate.

2 This Credit Support Annex has been prepared for use with ISDA Master
Agreements subject to English law. Users should consult their legal advisers as
to the proper use and effect of this form and the arrangements it contemplates.
In particular, users should consult their legal advisers if they wish to have
the Credit Support Annex made subject to a governing law other than English law
or to have the Credit Support Annex subject to a different governing law than
that governing the rest of the ISDA Master Agreement (e.g., English law for the
Credit Support Annex and New York law for the rest of the ISDA Master
Agreement).

Copyright © 1995 by International Swaps and Derivatives Association, Inc.



--------------------------------------------------------------------------------

provisions of this Annex, Paragraph 11 will prevail. For the avoidance of doubt,
references to “transfer” in this Annex mean, in relation to cash, payment and,
in relation to other assets, delivery.

Paragraph 2. Credit Support Obligations

(a)      Delivery Amount. Subject to Paragraphs 3 and 4, upon a demand made by
the Transferee on or promptly following a Valuation Date, if the Delivery Amount
for that Valuation Date equals or exceeds the Transferor’s Minimum Transfer
Amount, then the Transferor will transfer to the Transferee Eligible Credit
Support having a Value as of the date of transfer at least equal to the
applicable Delivery Amount (rounded pursuant to Paragraph 11(b)(iii)(D)). Unless
otherwise specified in Paragraph 11(b), the “Delivery Amount” applicable to the
Transferor for any Valuation Date will equal the amount by which:

(i)      the Credit Support Amount

exceeds

(ii)      the Value as of that Valuation Date of the Transferor’s Credit Support
Balance (adjusted to include any prior Delivery Amount and to exclude any prior
Return Amount, the transfer of which, in either case, has not yet been completed
and for which the relevant Settlement Day falls on or after such Valuation
Date).

(b)      Return Amount. Subject to Paragraphs 3 and 4, upon a demand made by the
Transferor on or promptly following a Valuation Date, if the Return Amount for
that Valuation Date equals or exceeds the Transferee’s Minimum Transfer Amount,
then the Transferee will transfer to the Transferor Equivalent Credit Support
specified by the Transferor in that demand having a Value as of the date of
transfer as close as practicable to the applicable Return Amount (rounded
pursuant to Paragraph 11(b)(iii)(D)) and the Credit Support Balance will, upon
such transfer, be reduced accordingly. Unless otherwise specified in Paragraph
11(b), the “Return Amount” applicable to the Transferee for any Valuation Date
will equal the amount by which:

(i)      the Value as of that Valuation Date of the Transferor’s Credit Support
Balance (adjusted to include any prior Delivery Amount and to exclude any prior
Return Amount, the transfer of which, in either case, has not yet been completed
and for which the relevant Settlement Day falls on or after such Valuation Date)

exceeds

(ii)      the Credit Support Amount.

Paragraph 3. Transfers, Calculations and Exchanges

(a)      Transfers. All transfers under this Annex of any Eligible Credit
Support, Equivalent Credit Support, Interest Amount or Equivalent Distributions
shall be made in accordance with the instructions of the Transferee or
Transferor, as applicable, and shall be made:

(i)      in the case of cash, by transfer into one or more bank accounts
specified by the recipient;

 

ISDA ® 1995

2



--------------------------------------------------------------------------------

(ii)      in the case of certificated securities which cannot or which the
parties have agreed will not be delivered by book-entry, by delivery in
appropriate physical form to the recipient or its account accompanied by any
duly executed instruments of transfer, transfer tax stamps and any other
documents necessary to constitute a legally valid transfer of the transferring
party’s legal and beneficial title to the recipient; and

(iii)      in the case of securities which the parties have agreed will be
delivered by book-entry, by the giving of written instructions (including, for
the avoidance of doubt, instructions given by telex, facsimile transmission or
electronic messaging system) to the relevant depository institution or other
entity specified by the recipient, together with a written copy of the
instructions to the recipient, sufficient, if complied with, to result in a
legally effective transfer of the transferring party’s legal and beneficial
title to the recipient.

Subject to Paragraph 4 and unless otherwise specified, if a demand for the
transfer of Eligible Credit Support or Equivalent Credit Support is received by
the Notification Time, then the relevant transfer will be made not later than
the close of business on the Settlement Day relating to the date such demand is
received; if a demand is received after the Notification Time, then the relevant
transfer will be made not later than the close of business on the Settlement Day
relating to the day after the date such demand is received.

(b)      Calculations. All calculations of Value and Exposure for purposes of
Paragraphs 2 and 4(a) will be made by the relevant Valuation Agent as of the
relevant Valuation Time. The Valuation Agent will notify each party (or the
other party, if the Valuation Agent is a party) of its calculations not later
than the Notification Time on the Local Business Day following the applicable
Valuation Date (or, in the case of Paragraph 4(a), following the date of
calculation).

(c)      Exchanges.

(i)      Unless otherwise specified in Paragraph 11, the Transferor may on any
Local Business Day by notice inform the Transferee that it wishes to transfer to
the Transferee Eligible Credit Support specified in that notice (the “New Credit
Support”) in exchange for certain Eligible Credit Support (the “Original Credit
Support”) specified in that notice comprised in the Transferor’s Credit Support
Balance.

(ii)      If the Transferee notifies the Transferor that it has consented to the
proposed exchange, (A) the Transferor will be obliged to transfer the New Credit
Support to the Transferee on the first Settlement Day following the date on
which it receives notice (which may be oral telephonic notice) from the
Transferee of its consent and (B) the Transferee will be obliged to transfer to
the Transferor Equivalent Credit Support in respect of the Original Credit
Support not later than the Settlement Day following the date on which the
Transferee receives the New Credit Support, unless otherwise specified in
Paragraph 11(d) (the “Exchange Date”); provided that the Transferee will only be
obliged to transfer Equivalent Credit Support with a Value as of the date of
transfer as close as practicable to, but in any event not more than, the Value
of the New Credit Support as of that date.

 

ISDA ® 1995

3



--------------------------------------------------------------------------------

Paragraph 4. Dispute Resolution

(a)      Disputed Calculations or Valuations. If a party (a “Disputing Party”)
reasonably disputes (I) the Valuation Agent’s calculation of a Delivery Amount
or a Return Amount or (II) the Value of any transfer of Eligible Credit Support
or Equivalent Credit Support, then:

(1)      the Disputing Party will notify the other party and the Valuation Agent
(if the Valuation Agent is not the other party) not later than the close of
business on the Local Business Day following, in the case of (I) above, the date
that the demand is received under Paragraph 2 or, in the case of (II) above, the
date of transfer;

(2)      in the case of (I) above, the appropriate party will transfer the
undisputed amount to the other party not later than the close of business on the
Settlement Day following the date that the demand is received under Paragraph 2;

(3)      the parties will consult with each other in an attempt to resolve the
dispute; and

(4)      if they fail to resolve the dispute by the Resolution Time, then:

(i)      in the case of a dispute involving a Delivery Amount or Return Amount,
unless otherwise specified in Paragraph 11(c), the Valuation Agent will
recalculate the Exposure and the Value as of the Recalculation Date by:

(A)      utilising any calculations of that part of the Exposure attributable to
the Transactions that the parties have agreed are not in dispute;

(B)      calculating that part of the Exposure attributable to the Transactions
in dispute by seeking four actual quotations at mid-market from Reference
Market-makers for purposes of calculating Market Quotation, and taking the
arithmetic average of those obtained; provided that if four quotations are not
available for a particular Transaction, then fewer than four quotations may be
used for that Transaction, and if no quotations are available for a particular
Transaction, then the Valuation Agent’s original calculations will be used for
the Transaction; and

(C)      utilising the procedures specified in Paragraph 11(e)(ii) for
calculating the Value, if disputed, of the outstanding Credit Support Balance;

(ii)      in the case of a dispute involving the Value of any transfer of
Eligible Credit Support or Equivalent Credit Support, the Valuation Agent will
recalculate the Value as of the date of transfer pursuant to Paragraph
11(e)(ii).

Following a recalculation pursuant to this Paragraph, the Valuation Agent will
notify each party (or the other party, if the Valuation Agent is a party) as
soon as possible but in any event not later than the Notification Time on the
Local Business Day following the Resolution Time. The appropriate party will,
upon demand following such notice given by the Valuation Agent or a resolution
pursuant to (3) above and subject to Paragraph 3(a), make the appropriate
transfer.

 

ISDA ® 1995

4



--------------------------------------------------------------------------------

(b)      No Event of Default. The failure by a party to make a transfer of any
amount which is the subject of a dispute to which Paragraph 4(a) applies will
not constitute an Event of Default for as long as the procedures set out in this
Paragraph 4 are being carried out. For the avoidance of doubt, upon completion
of those procedures, Section 5(a)(i) of this Agreement will apply to any failure
by a party to make a transfer required under the final sentence of Paragraph
4(a) on the relevant due date.

Paragraph 5. Transfer of Title, No Security Interest, Distributions and Interest
Amount

(a)      Transfer of Title. Each party agrees that all right, title and interest
in and to any Eligible Credit Support, Equivalent Credit Support, Equivalent
Distributions or Interest Amount which it transfers to the other party under the
terms of this Annex shall vest in the recipient free and clear of any liens,
claims, charges or encumbrances or any other interest of the transferring party
or of any third person (other than a lien routinely imposed on all securities in
a relevant clearance system).

(b)      No Security Interest. Nothing in this Annex is intended to create or
does create in favour of either party any mortgage, charge, lien, pledge,
encumbrance or other security interest in any cash or other property transferred
by one party to the other party under the terms of this Annex.

(c)      Distributions and Interest Amount.

(i)      Distributions. The Transferee will transfer to the Transferor not later
than the Settlement Day following each Distributions Date cash, securities or
other property of the same type, nominal value, description and amount as the
relevant Distributions (“Equivalent Distributions”) to the extent that a
Delivery Amount would not be created or increased by the transfer, as calculated
by the Valuation Agent (and the date of calculation will be deemed a Valuation
Date for this purpose).

(ii)      Interest Amount. Unless otherwise specified in Paragraph 11(f)(iii),
the Transferee will transfer to the Transferor at the times specified in
Paragraph 11(f)(ii) the relevant Interest Amount to the extent that a Delivery
Amount would not be created or increased by the transfer, as calculated by the
Valuation Agent (and the date of calculation will be deemed a Valuation Date for
this purpose).

Paragraph 6. Default

If an Early Termination Date is designated or deemed to occur as a result of an
Event of Default in relation to a party, an amount equal to the Value of the
Credit Support Balance, determined as though the Early Termination Date were a
Valuation Date, will be deemed to be an Unpaid Amount due to the Transferor
(which may or may not be the Defaulting Party) for purposes of Section 6(e). For
the avoidance of doubt, if Market Quotation is the applicable payment measure
for purposes of Section 6(e), then the Market Quotation determined under
Section 6(e) in relation to the Transaction constituted by this Annex will be
deemed to be zero, and, if Loss is the applicable payment measure for purposes
of Section 6(e), then the Loss determined under Section 6(e) in relation to the
Transaction will be limited to the Unpaid Amount representing the Value of the
Credit Support Balance.

 

ISDA ® 1995

5



--------------------------------------------------------------------------------

Paragraph 7. Representation

Each party represents to the other party (which representation will be deemed to
be repeated as of each date on which it transfers Eligible Credit Support,
Equivalent Credit Support or Equivalent Distributions) that it is the sole owner
of or otherwise has the right to transfer all Eligible Credit Support,
Equivalent Credit Support or Equivalent Distributions it transfers to the other
party under this Annex, free and clear of any security interest, lien,
encumbrance or other restriction (other than a lien routinely imposed on all
securities in a relevant clearance system).

Paragraph 8. Expenses

Each party will pay its own costs and expenses (including any stamp, transfer or
similar transaction tax or duty payable on any transfer it is required to make
under this Annex) in connection with performing its obligations under this
Annex, and neither party will be liable for any such costs and expenses incurred
by the other party.

Paragraph 9. Miscellaneous

(a)      Default Interest. Other than in the case of an amount which is the
subject of a dispute under Paragraph 4(a), if a Transferee fails to make, when
due, any transfer of Equivalent Credit Support, Equivalent Distributions or the
Interest Amount, it will be obliged to pay the Transferor (to the extent
permitted under applicable law) an amount equal to interest at the Default Rate
multiplied by the Value on the relevant Valuation Date of the items of property
that were required to be transferred, from (and including) the date that the
Equivalent Credit Support, Equivalent Distributions or Interest Amount were
required to be transferred to (but excluding) the date of transfer of the
Equivalent Credit Support, Equivalent Distributions or Interest Amount. This
interest will be calculated on the basis of daily compounding and the actual
number of days elapsed.

(b)      Good Faith and Commercially Reasonable Manner. Performance of all
obligations under this Annex, including, but not limited to, all calculations,
valuations and determinations made by either party, will be made in good faith
and in a commercially reasonable manner.

(c)      Demands and Notices. All demands and notices given by a party under
this Annex will be given as specified in Section 12 of this Agreement.

(d)      Specifications of Certain Matters. Anything referred to in this Annex
as being specified in Paragraph 11 also may be specified in one or more
Confirmations or other documents and this Annex will be construed accordingly.

Paragraph 10. Definitions

As used in this Annex:

“Base Currency” means the currency specified as such in Paragraph 11(a)(i).

 

ISDA ® 1995

6



--------------------------------------------------------------------------------

“Base Currency Equivalent” means, with respect to an amount on a Valuation Date,
in the case of an amount denominated in the Base Currency, such Base Currency
amount and, in the case of an amount denominated in a currency other than the
Base Currency (the “Other Currency”), the amount of Base Currency required to
purchase such amount of the Other Currency at the spot exchange rate determined
by the Valuation Agent for value on such Valuation Date.

“Credit Support Amount” means, with respect to a Transferor on a Valuation Date,
(i) the Transferee’s Exposure plus (ii) all Independent Amounts applicable to
the Transferor, if any, minus (iii) all Independent Amounts applicable to the
Transferee, if any, minus (iv) the Transferor’s Threshold; provided, however,
that the Credit Support Amount will be deemed to be zero whenever the
calculation of Credit Support Amount yields a number less than zero.

“Credit Support Balance” means, with respect to a Transferor on a Valuation
Date, the aggregate of all Eligible Credit Support that has been transferred to
or received by the Transferee under this Annex, together with any Distributions
and all proceeds of any such Eligible Credit Support or Distributions, as
reduced pursuant to Paragraph 2(b), 3(c)(ii) or 6. Any Equivalent Distributions
or Interest Amount (or portion of either) not transferred pursuant to Paragraph
5(c)(i) or (ii) will form part of the Credit Support Balance.

“Delivery Amount” has the meaning specified in Paragraph 2(a).

“Disputing Party” has the meaning specified in Paragraph 4.

“Distributions” means, with respect to any Eligible Credit Support comprised in
the Credit Support Balance consisting of securities, all principal, interest and
other payments and distributions of cash or other property to which a holder of
securities of the same type, nominal value, description and amount as such
Eligible Credit Support would be entitled from time to time.

“Distributions Date” means, with respect to any Eligible Credit Support
comprised in the Credit Support Balance other than cash, each date on which a
holder of such Eligible Credit Support is entitled to receive Distributions or,
if that date is not a Local Business Day, the next following Local Business Day.

“Eligible Credit Support” means, with respect to a party, the items, if any,
specified as such for that party in Paragraph 11(b)(ii) including, in relation
to any securities, if applicable, the proceeds of any redemption in whole or in
part of such securities by the relevant issuer.

“Eligible Currency” means each currency specified as such in Paragraph
11(a)(ii), if such currency is freely available.

“Equivalent Credit Support” means, in relation to any Eligible Credit Support
comprised in the Credit Support Balance, Eligible Credit Support of the same
type, nominal value, description and amount as that Eligible Credit Support.

“Equivalent Distributions” has the meaning specified in Paragraph 5(c)(i).

“Exchange Date” has the meaning specified in Paragraph 11(d).

 

ISDA ® 1995

7



--------------------------------------------------------------------------------

“Exposure” means, with respect to a party on a Valuation Date and subject to
Paragraph 4 in the case of a dispute, the amount, if any, that would be payable
to that party by the other party (expressed as a positive number) or by that
party to the other party (expressed as a negative number) pursuant to
Section 6(e)(ii)(1) of this Agreement if all Transactions (other than the
Transaction constituted by this Annex) were being terminated as of the relevant
Valuation Time, on the basis that (i) that party is not the Affected Party and
(ii) the Base Currency is the Termination Currency; provided that Market
Quotations will be determined by the Valuation Agent on behalf of that party
using its estimates at mid-market of the amounts that would be paid for
Replacement Transactions (as that term is defined in the definition of “Market
Quotation”).

“Independent Amount” means, with respect to a party, the Base Currency
Equivalent of the amount specified as such for that party in Paragraph
11(b)(iii)(A); if no amount is specified, zero.

“Interest Amount” means, with respect to an Interest Period, the aggregate sum
of the Base Currency Equivalents of the amounts of interest determined for each
relevant currency and calculated for each day in that Interest Period on the
principal amount of the portion of the Credit Support Balance comprised of cash
in such currency, determined by the Valuation Agent for each such day as
follows:

(x)       the amount of cash in such currency on that day; multiplied by

(y)       the relevant Interest Rate in effect for that day; divided by

(z)       360 (or, in the case of pounds sterling, 365).

“Interest Period” means the period from (and including) the last Local Business
Day on which an Interest Amount was transferred (or, if no Interest Amount has
yet been transferred, the Local Business Day on which Eligible Credit Support or
Equivalent Credit Support in the form of cash was transferred to or received by
the Transferee) to (but excluding) the Local Business Day on which the current
Interest Amount is transferred.

“Interest Rate” means with respect to an Eligible Currency, the rate specified
in Paragraph 11(f)(i) for that currency.

“Local Business Day”, unless otherwise specified in Paragraph 11(h), means:

(i)       in relation to a transfer of cash or other property (other than
securities) under this Annex, a day on which commercial banks are open for
business (including dealings in foreign exchange and foreign currency deposits)
in the place where the relevant account is located and, if different, in the
principal financial centre, if any, of the currency of such payment;

(ii)       in relation to a transfer of securities under this Annex, a day on
which the clearance system agreed between the parties for delivery of the
securities is open for the acceptance and execution of settlement instructions
or, if delivery of the securities is contemplated by other means, a day on which
commercial banks are open for business (including dealings in foreign exchange
and foreign currency deposits) in the place(s) agreed between the parties for
this purpose;

 

ISDA ® 1995

8



--------------------------------------------------------------------------------

(iii)       in relation to a valuation under this Annex, a day on which
commercial banks are open for business (including dealings in foreign exchange
and foreign currency deposits) in the place of location of the Valuation Agent
and in the place(s) agreed between the parties for this purpose; and

(iv)       in relation to any notice or other communication under this Annex, a
day on which commercial banks are open for business (including dealings in
foreign exchange and foreign currency deposits) in the place specified in the
address for notice most recently provided by the recipient.

“Minimum Transfer Amount” means, with respect to a party, the amount specified
as such for that party in Paragraph 11(b)(iii)(C); if no amount is specified,
zero.

“New Credit Support” has the meaning specified in Paragraph 3(c)(i).

“Notification Time” has the meaning specified in Paragraph 11(c)(iv).

“Recalculation Date” means the Valuation Date that gives rise to the dispute
under Paragraph 4; provided however, that if a subsequent Valuation Date occurs
under Paragraph 2 prior to the resolution of the dispute, then the
“Recalculation Date” means the most recent Valuation Date under Paragraph 2.

“Resolution Time” has the meaning specified in Paragraph 11(c)(i).

“Return Amount” has the meaning specified in Paragraph 2(b).

“Settlement Day” means, in relation to a date, (i) with respect to a transfer of
cash or other property (other than securities), the next Local Business Day and
(ii) with respect to a transfer of securities, the first Local Business Day
after such date on which settlement of a trade in the relevant securities, if
effected on such date, would have been settled in accordance with customary
practice when settling through the clearance system agreed between the parties
for delivery of such securities or, otherwise, on the market in which such
securities are principally traded (or, in either case, if there is no such
customary practice, on the first Local Business Day after such date on which it
is reasonably practicable to deliver such securities).

“Threshold” means, with respect to a party, the Base Currency Equivalent of the
amount specified as such for that party in Paragraph 11(b)(iii)(B); if no amount
is specified, zero.

“Transferee” means, in relation to each Valuation Date, the party in respect of
which Exposure is a positive number and, in relation to a Credit Support
Balance, the party which, subject to this Annex, owes such Credit Support
Balance or, as the case may be, the Value of such Credit Support Balance to the
other party.

“Transferor” means, in relation to a Transferee, the other party.

“Valuation Agent” has the meaning specified in Paragraph 11(c)(i).

“Valuation Date” means each date specified in or otherwise determined pursuant
to Paragraph 11(c)(ii).

 

ISDA ® 1995

9



--------------------------------------------------------------------------------

“Valuation Percentage” means, for any item of Eligible Credit Support, the
percentage specified in Paragraph 11(b)(ii).

“Valuation Time” has the meaning specified in Paragraph 11(c)(iii).

“Value” means, for any Valuation Date or other date for which Value is
calculated, and subject to Paragraph 4 in the case of a dispute, with respect
to:

(i)       Eligible Credit Support comprised in a Credit Support Balance that is:

(A)     an amount of cash, the Base Currency Equivalent of such amount
multiplied by the applicable Valuation Percentage, if any; and

(B)     a security, the Base Currency Equivalent of the bid price obtained by
the Valuation Agent multiplied by the applicable Valuation Percentage, if any;
and

(ii)       items that are comprised in a Credit Support Balance and are not
Eligible Credit Support, zero.

 

ISDA ® 1995

10



--------------------------------------------------------------------------------

Elections and Variables to the Credit Support Annex dated as of 9 January 2013

Between

Macquarie Bank Limited (ABN 46 008 583 542)

(“Party A”)

and

Perpetual Trustee Company Limited (ABN 42 000 001 007)

(“Party B”)

and

Macquarie Securities Management Pty Limited

(ABN 26 003 435 443)

(“Manager”)

in relation to the ISDA Master Agreement and the Schedule to it dated 9 January
2013

between Party A, Party B and the Manager

Paragraph 11. Elections and Variables

 

(a)

Base Currency and Eligible Currency.

 

  (i)

“Base Currency” means AUD.

 

  (ii)

“Eligible Currency” means the Base Currency, and any other currency from time to
time as agreed between both parties for the purposes of this Annex.

 

(b)

Credit Support Obligations

 

  (i)

Delivery Amount, Return Amount and Credit Support Amount

 

  (a)

“Delivery Amount” has the meaning specified in Paragraph 2(a), except that the
words “upon a demand made by the Transferee on or promptly following a Valuation
Date” shall be deleted and replaced by the words “on each Valuation Date”.

 

  (b)

“Return Amount” has the meaning specified in Paragraph 2(b).

 

  (c)

“Credit Support Amount” has the meaning specified under the relevant definition
of Ratings Criteria. In circumstances where more than one of the Ratings
Criteria apply, the Credit Support Amount shall be calculated by reference to
the Ratings Criteria which would result in Party A transferring the greatest
amount of Eligible Credit Support.

 

  (ii)

Eligible Credit Support. The following items will qualify as “Eligible Credit
Support” for the party specified, with the Valuation Percentage being as set out
below.

 

11



--------------------------------------------------------------------------------

Eligible Credit Support    Party A    Party B    Valuation Percentage

Cash in AUD

   Yes   

Not

applicable

   100%

Cash in an Eligible Currency other than AUD

   Yes   

Not

applicable

  

As agreed between Party A and Party B and in

accordance with Fitch

Ratings and Moody’s

current criteria

 

  (iii)

Thresholds

 

  (a)

“Independent Amount” means with respect to Party A: zero

 

      

“Independent Amount” means with respect to Party B: zero

 

  (b)

“Threshold” means with respect to Party A, infinity provided that for so long as
Party A does not have the relevant Required Rating by a Rating Agency that has
rated any of the Notes and it is the Required Date or the Required Date has
passed, the Threshold with respect to party A shall be zero, until such time as
Party A has the relevant Required Rating by all Rating Agencies that have rated
the Notes. Notwithstanding the foregoing, if at any time a Guarantee is in
place, the Threshold for Party A shall be infinity.

 

      

“Threshold” means with respect to Party B: infinity.

 

  (c)

“Minimum Transfer Amount” means with respect to Party A:

 

  (1)

where a Credit Support Amount is to be calculated pursuant to the Moody’s
Criteria, AUD 100,000; and

 

  (2)

where a Credit Support Amount is to be calculated pursuant to the Fitch
Criteria, AUD 100,000.

 

      

“Minimum Transfer Amount” means with respect to Party B: zero.

 

  (d)

“Rounding”. The Delivery Amount will be rounded up to the nearest integral
multiple of AUD 10,000, and the Return Amount will be rounded down to the
nearest integral multiple of AUD 10,000.

 

  (iv)

“Exposure” has the meaning specified in Paragraph 10, except that at the end of
the definition of Exposure, the words “with terms substantially the same as
those of this Agreement” shall be added, and in the fourth line the words “all
Transactions” shall be replaced with the words “the Relevant Transaction”.

 

(c)

Valuation and Timing

 

  (i)

“Valuation Agent” means Party A in all circumstances.

 

  (ii)

“Valuation Date” means each Local Business Day.

 

  (iii)

“Valuation Time” means the close of business in the city of the Valuation Agent
on the Local Business Day immediately preceding the Valuation Date or date of

 

12



--------------------------------------------------------------------------------

 

calculation, as applicable, provided that the calculations of Value and Credit
Support Amount will, as far as practicable, be made as of approximately the same
time on the same date.

 

  (iv)

“Notification Time” means 4:00 pm Sydney time on a Local Business day.

 

(d)

Exchange Date. “Exchange Date” has the meaning specified in Paragraph 3(c)(ii).

 

(e)

Dispute Resolution.

 

  (i)

“Resolution Time” means 4:00 p.m. Sydney time on the Local Business Day
following the date on which the notice is given that gives rise to a dispute
under Paragraph 4.

 

  (ii)

Value. For the purpose of Paragraphs 4(a)(4)(i)(C) and 4(a)(4)(ii), on any date
the Value of the outstanding Credit Support Balance or of any transfer of
Eligible Credit Support or Equivalent Credit Support (as the case may be), will
be the Base Currency Equivalent of such Cash amount, multiplied by the
applicable Valuation Percentage.

 

  (iii)

Alternative. The provisions of Paragraph 4 will apply.

 

(f)

Distributions and Interest Amount

 

  (i)

Interest Rate. The “Interest Rate” will be the weighted average rate of interest
earned by the Transferee in respect of the portion of the Credit Support Balance
comprised of cash.

 

  (ii)

Transfer of Interest Amount. The transfer of the Interest Amount will be made on
the second Local Business Day following the end of each calendar month and on
any other Local Business Day on which Equivalent Credit Support in the form of
cash is transferred to the Transferor pursuant to Paragraph 2(b), in each case
to the extent that a Delivery Amount would not be created or increased by that
transfer, provided that Party B shall not be obliged to so transfer any Interest
Amount unless and until it has earned and received such interest.

 

  (iii)

Alternative to Interest Amount. The provisions of Paragraph 5(c)(ii) will apply.

 

(g)

Addresses for Transfers

 

    

To Party A: To be notified to Party B by Party A at the time of the request for
the transfer.

 

    

Party B: To be notified to Party A by Party B upon request by Party A.

 

(h)

Other Provisions.

 

  (i)

Amendment to Paragraph 6. Paragraph 6 shall be amended by the insertion of (1)
in the first line after the words “Event of Default”, the words “or a
Termination Event resulting in the termination of all (but not less than all)
Transactions”; and (2) in the fourth line after the words “Defaulting Party” the
words “or, where relevant, the party that is not the Affected Party”.

 

  (ii)

Costs of Transfer on Exchange. Notwithstanding Paragraph 8, the Transferor will
be responsible for, and will reimburse the Transferee for, all transfer and
other taxes and other costs involved in the transfer of Eligible Credit Support
either from the

 

13



--------------------------------------------------------------------------------

 

Transferor to the Transferee or from the Transferee to the Transferor pursuant
to Paragraph 3(c).

 

  (iii)

Cumulative Rights.  The rights, powers and remedies of the Transferee under this
Annex shall be in addition to all rights, powers and remedies given to the
Transferee by the Agreement or by virtue of any statute or rule of law, all of
which rights, powers and remedies shall be cumulative and may be exercised
successively or concurrently without impairing the rights of the Transferee in
the Credit Support Balance created pursuant to this Annex.

 

  (iv)

Demands and Notices.  All demands, specifications and notices under this Annex
will be made pursuant to the Notices section of this Agreement, save that any
demand, specification or notice:

 

  (a)

shall be given to or made at the following addresses:

 

      

If to Party A:

Macquarie Bank Limited

1 Martin Place

Sydney NSW 2000

AUSTRALIA

Contacts: Manager, Securitisation

Phone: +612 8232 3333

Fax: +612 8232 8344

Email: ficcdebtmarkets@macquarie.com

 

      

If to Party B:

Perpetual Trustee Company Limited

Level 12, Angel Place

123 Pitt Street

Sydney NSW 2000

AUSTRALIA

Contacts: Manager, Transaction Management, Trust and Fund Services

Phone: +612 9229 9000

Fax: +612 8256 1424

 

      

or at such other address as the relevant party may from time to time designate
by giving notice (in accordance with the terms of this subparagraph) to the
other party;

 

  (b)

shall be deemed to be effective at the time such notice is actually received
unless such notice is received on a day which is not a Local Business Day or
after the Notification Time on any Local Business Day in which event such notice
shall be deemed to be effective on the next succeeding Local Business Day.

 

  (v)

Single Transferor and Single Transferee. For the avoidance of doubt Party A
shall always be the Transferor and Party B shall always be the Transferee.

 

  (vi)

Delivery. The final paragraph of Paragraph 3(a) shall be deleted and replaced
with the following:

 

14



--------------------------------------------------------------------------------

“Subject to Paragraph 4, and unless otherwise specified, any transfer of
Eligible Credit Support or Equivalent Credit Support (whether by the Transferor
pursuant to Paragraph 2(a) or by the Transferee pursuant to Paragraph 2(b))
shall be made not later than the close of business on the Settlement Day,
provided that, in the case of any transfer of Equivalent Credit Support by the
Transferee pursuant to Paragraph 2(b), if the demand for the transfer of
Equivalent Credit Support is received by the Transferee after the Notification
Time, then such transfer will be made not later than the close of business on
the Settlement Day relating to the day after such demand is received.”

 

  (vii)

Fitch Monitoring Requirement. Where a Credit Support Amount is to be calculated
pursuant to the Fitch Criteria, then the Transferor must arrange for an
independent third party to monitor compliance by Party A with its requirements
to transfer any Delivery Amounts under this Annex.

 

(i)

Definitions

Words defined elsewhere in this Agreement shall have the same meaning when used
in this Annex and in addition the following definitions shall apply in this
Annex:

 

  (i)

“Fitch Criteria” has the meaning given in the Appendix to this Annex.

 

  (ii)

“Guarantee” means a guarantee of Party A’s obligations under the Relevant
Transaction by a guarantor that has at least the relevant Required Rating by all
Rating Agencies that have rated the Notes.

 

  (iii)

“Moody’s Criteria” has the meaning given in the Appendix to this Annex.

 

  (iv)

“Ratings Criteria” means a change to or insertion into the definition of “Credit
Support Amount” by application of the:

 

  (a)

Moody’s Criteria; or

 

  (b)

Fitch Criteria.

 

  (v)

“Relevant Transaction” means any Transaction specified as a “Relevant
Transaction” for the purpose of this Credit Support Annex in a Confirmation for
that Transaction and the Series Trust.

 

  (vi)

“Required Rating” has the meaning set out in Part 5.B(2)(b) of this Agreement.

 

15



--------------------------------------------------------------------------------

APPENDIX

MOODY’S CRITERIA

“Moody’s Criteria”, shall result in the change to the definition of Credit
Support Amount set out in this Appendix.

 

(1)

“Credit Support Amount” shall be calculated in accordance with paragraph 10,
provided however that:

 

  (a)

such amount will be zero for so long as Party A’s unsubordinated and unsecured
short-term debt obligations are rated at least as high as “Required Rating” by
Moody’s; and

 

  (b)

the words “plus the Additional Collateral Amount” shall be added after the words
“Transferee’s Exposure” in the second line thereof.

 

(2)

For such purposes of this Appendix:

 

  (a)

“Additional Collateral Amount” shall mean:

 

  (i)

for so long as:

 

  (I)

the Second Rating Trigger Requirements do not apply; or

 

  (II)

less than 30 Local Business Days have elapsed since the last time the Second
Rating Trigger Requirements did not apply,

 

      

the First Trigger Collateral Amount; and

 

  (ii)

for so long as:

 

  (I)

the Second Rating Trigger Requirements do apply; and

 

  (II)

30 or more Local Business Days have elapsed since the last time the Second
Rating Trigger Requirements did not apply,

 

      

the Second Trigger Collateral Amount.

 

  (b)

“DV01” means the sum of the estimated change in the Exposure that would result
from a one basis point change in the relevant swap curve, as determined by the
Valuation Agent in good faith and in a commercially reasonable manner in
accordance with the relevant customary methodology used by the Valuation Agent.

 

  (c)

“First Trigger Collateral Amount” shall mean an amount equal to the greatest of:

 

  (i)

zero; and

 

  (ii)

the sum of: (1) the Exposure; and (2) the minimum of:

 

  (I)

15 times the DV01; and

 

  (II)

two per cent. of the Notional,

 

16



--------------------------------------------------------------------------------

      

where DV01 has the meaning set out in paragraph 2(b).

 

  (d)

“Notional” means the notional amount of the Relevant Transaction.

 

  (e)

“Second Rating Trigger Requirements” means:

Party A’s unsubordinated and unsecured short-term debt obligations cease to be
rated as high as:

 

  (i)

where both the short-term and the long-term debt obligations are rated by
Moody’s:

 

  (I)

“Prime-2” short-term; and

 

  (II)

A3 long-term; or

 

  (ii)

where only the long-term debt obligations are rated by Moody’s, A3, long-term.

 

  (f)

“Second Trigger Collateral Amount” shall mean an amount equal to the greater of:

 

  (i)

zero;

 

  (ii)

the next payment (if any) scheduled to be made by Party A to Party B under the
Relevant Transaction; and

 

  (iii)

the sum of: (1) the Exposure; and (2) the minimum of:

 

  (I)

65 times the DV01; and

 

  (II)

10 per cent. of the Notional,

 

      

where DV01 has the meaning set out in paragraph 2(b).

 

17



--------------------------------------------------------------------------------

FITCH CRITERIA

“Fitch Criteria”, shall result in the change to the definition of Credit Support
Amount set out in this Appendix. Where any of the Notes are rated by Fitch
Ratings and where the unsubordinated and unsecured long-term and short-term debt
obligations of Party A (or, if applicable, the highest rated of Party A and any
guarantor or co-obligor of Party A) are respectively rated:

 

(1)

at or above A and F1 by Fitch Ratings, Credit Support Amount shall mean zero;

 

(2)

subject to paragraphs (3) and (4) below, at or below A- and F2 by Fitch Ratings,
the Credit Support Amount shall mean the amount calculated in accordance with
the following formula:

CA = max[MtM + (VC x LA x 70% x N);0]

 

(3)

subject to paragraph (4) below, at or below BBB+ and F2 by Fitch Ratings, the
Credit Support Amount shall mean the amount calculated in accordance with the
following formula:

CA = max[MtM + (VC x LA x N);0]

 

(4)

at BBB- and F3 by Fitch Ratings, Credit Support Amount shall mean the amount
calculated in accordance with the following formula:

CA = max[MtM + (VC x LA x 125% x N);0]

Where, in the case of each of paragraphs (2), (3) and (4) above:

max = maximum;

MtM = means the mark-to-market value of the Transaction as verified by an
independent third party;

LA = means the applicable liquidity adjustment at that time determined by
reference to percentages set out in the relevant table in the Fitch Ratings
Report entitled “Counterparty Criteria for Structured Finance Transactions:
Derivative Addendum” dated 30 May 2012 or other such percentages as updated and
published by Fitch Ratings from time to time;

VC = means the applicable volatility cushion at that time determined by
reference to percentages set out in the relevant table in the Fitch Ratings
Report entitled “Counterparty Criteria for Structured Finance Transactions:
Derivative Addendum” dated 30 May 2012 or other such percentages as updated and
published by Fitch Ratings from time to time (and for such purpose calculating
the relevant Weighted Average Life assuming a zero prepayment rate and zero
default rate); and

N = means the applicable Notional Amount of the Transaction at the time of
valuation.

 

18



--------------------------------------------------------------------------------

LOGO [g461461ex104_068.jpg]

Macquarie Bank Limited

A.B.N. 46 008 583 542

 

 

1 Martin Place

Sydney  NSW  2000

GPO Box 4294

Sydney  NSW  1164

 

 

Level 21

101 Collins Street

Melbourne  VIC  3000

Australia

 

 

Ropemaker Place

28 Ropemaker Street

London  EC2Y 9HD

United Kingdom

 

 

Telephone (61 2) 8232 3333

Facsimile   (61 2) 8232 3911

SWIFT MACQAU2S

 

 

Telephone (61 3) 9635 8000

Facsimile   (61 3) 9635 8080

 

 

Telephone (44 20) 7065 2000

Facsimile   (44 20) 7065 2061

 

Perpetual Trustee Company Limited in its capacity as trustee of the SMART ABS
Series 2013-1US Trust

Level 12

123 Pitt Street

Sydney NSW 2000

Attention: Manager – Transaction Management

Facsimile No: +612 8256 1424

Deal no: HH_2202029

17 January 2013

CONFIRMATION – FIXED RATE SWAP IN RELATION TO SMART ABS SERIES 2013-1US TRUST

The purpose of this letter is to set out the terms and conditions of the
transaction between us effective from the Effective Date (the “Transaction”).

This letter (the “Confirmation”) constitutes a “Confirmation” as referred to in,
and supplements, forms part of and is subject to, the ISDA Master Agreement
(“Master Agreement”) dated 9 January 2013 between Macquarie Securities
Management Pty Limited (ABN 26 003 435 443) (the “Manager”), Perpetual Trustee
Company Limited (ABN 42 000 001 007) (“Party B”) in its capacity as trustee of
the SMART ABS Series 2013-1US Trust (the “Series Trust”) established under the
Master Trust Deed and Trust Creation Deed and Macquarie Bank Limited (ABN 46 008
583 542) (“Party A”) as amended and supplemented from time to time. All
provisions contained in the Master Agreement govern this Confirmation except as
expressly modified below.

The definitions and provisions contained in the 2006 ISDA Definitions (as
published by the International Swap Dealers Association, Inc.) are incorporated
into this Confirmation. In the event of any inconsistency between those
definitions and provisions and this Confirmation, this Confirmation will govern.

This Transaction constitutes a “Relevant Transaction” for the purposes of the
Credit Support Annex.

The terms of the Transaction are as follows:

NOTIONAL AMOUNT

 

1



--------------------------------------------------------------------------------

  Notional Amount:

  

For the first Calculation Period, AUD 532,510,638.70, and thereafter in respect
of a Calculation Period either:

  

 

(a)      

  

 

the amount in Australian Dollars notified to Party A by or on behalf of Party B,
on or prior to the date falling three Business Days prior to the first day of
such Calculation Period, as being the total Principal Balance of all SMART
Receivables as at the first day of such Calculation Period; or

  

 

(b)

  

 

if Party A has not received the notification referred to in, and in accordance
with, paragraph (a), for the Payment Date in respect of such Calculation Period,
the amount for such date specified in the Annexure to this letter.

 

  Effective Date:

  

 

23 January 2013

 

  Trade Date:

  

 

17 January 2013

 

  Termination Date:

  

 

The earlier of the Distribution Date in January 2020 and the Distribution Date
on which the total Invested Amount of all Notes is or will be reduced to zero.

 

FLOATING AMOUNTS

  

 

  Floating Rate Payer:

  

Party A

 

  Floating Rate Option:

  

AUD-BBR-BBSW

 

  Floating Rate Payer Payment Dates:

  

Each Distribution Date

 

  Spread:

  

Nil for each Calculation Period

 

  Designated Maturity:

  

1 Month

 

  Reset Dates:

  

The first day of each Calculation Period.

 

  Floating Rate Day Count Fraction:

  

Actual/365 (Fixed)

 

FIXED AMOUNTS

  

 

  Fixed Rate Payer:

  

Party B

 

  Fixed Rate Payer Payment Dates:

  

Each Floating Rate Payer Payment Date

 

  Fixed Rate:

  

3.59% per annum

 

  Fixed Rate Day Count Fraction:

  

Actual/365 (Fixed)

 

  Calculation Agent:

  

Party A

 

  Business Days:

  

Sydney, Melbourne, New York City, London

GENERAL

 

2



--------------------------------------------------------------------------------

  Payments on Early Termination:

  

If an Early Termination Date occurs, any amounts payable pursuant to section
6(e) of the Master Agreement will be based on the amounts specified in the
Annexure to this letter for each Payment Date that would otherwise have fallen
on or after that Early Termination Date.

 

  Rate Set Notices:

  

 

On each Reset Date, Party A will prepare and send to the Manager (on behalf of
Party B) a rate set notice (the “Rate Set Notice”) which will set out the
applicable AUD-BBR-BBSW rate for the Calculation Period commencing on that Reset
Date and the payments to be made by each Party on the following Payment Date and
the parties intend that the Manager will promptly then confirm the accuracy of
and sign and return, or request the correction of, such Rate Set Notice. In the
absence of manifest error where the Manager (on behalf of Party B) fails to sign
and return or request the correction of a Rate Set Notice within three Business
Days after it was sent, the terms of the Rate Set Notice will be binding on and
conclusive against Party B.

DEFINITIONS

Unless otherwise defined in this letter, words and phrases defined in the Master
Agreement (including by incorporation or reference to another document) have the
same meanings when used in this letter, and in this letter:

“Business Day” means (except where expressly provided otherwise) any day on
which the banks are open for business in Melbourne, Sydney, London and New York,
other than a Saturday, a Sunday or a public holiday in Melbourne, Sydney, London
or New York.

“Principal Balance” has the meaning given in the Master Sale and Servicing Deed.

 

ACCOUNT DETAILS   

 

Account details for payments to Party A:

  

 

As per Standard Settlement Instructions previously provided by us. If you have
not received our Standard Settlement Instructions, please advise.

 

Account details for payments to Party B:

  

 

As per Standard Settlement Instructions previously sent to us. If you have not
sent your Standard Settlement Instructions to us, or, if these instructions do
not apply to this Transaction, please advise.

 

OFFICES AND ADDRESS FOR NOTICES

  

 

The Office of Party A for this Transaction is:

  

 

Macquarie Bank Limited

1 Martin Place

Sydney NSW 2000

AUSTRALIA

Fax     +612 8232 8344

Attention: Manager, Securitisation

 

The Office of Party B for this Transaction is:

  

 

Perpetual Trustee Company Limited as trustee of the SMART ABS Series 2013-1US
Trust

 

3



--------------------------------------------------------------------------------

 

Level 12, Angel Place

123 Pitt Street

Sydney NSW 2000

AUSTRALIA

Fax     +612 8256 1424

Attention: Manager, Transaction Management, Trust and Fund Services

 

Manager:

Macquarie Securities Management Pty Limited

1 Martin Place

Sydney NSW 2000

AUSTRALIA

Fax     +612 8232 8344

Attention: Manager, Securitisation

Please confirm that the foregoing correctly sets forth the terms of our
agreement in respect of the Transaction by executing the copy of this
Confirmation enclosed for that purpose and returning it to us.

Yours Faithfully

 

SIGNED for and on behalf of MACQUARIE BANK LIMITED ABN 46 008 583 542

                                                        

 By: /s/ Simon Foale

  

/s/ Alan D. Cameron

  

/s/ Amber Riley

  

 (Authorised Officer)

          Name   

Simon Foale (556)

  

Alan D. Cameron

  

Amber Riley

    Title    Associate Director   

Executive Director

  

Division Director    

          

Fixed Income & Currencies    

Macquarie Bank Ltd

       

 

Confirmed as at the date first written above:

SIGNED for and on behalf of PERPETUAL TRUSTEE COMPANY LIMITED ABN 42 000 001 007
as trustee of the SMART ABS

Series 2013-1US Trust

 By: /s/ Hagbarth Strom

  

/s/ Nora McDonnell

 (Authorised Officer)

  

Nora McDonnell

 Name

 

Hagbarth Strom

  

Manager

 Title

 

Manager

                

 

Confirmed as at the date first written above:

SIGNED for and on behalf of MACQUARIE SECURITIES MANAGEMENT PTY

LIMITED ABN 26 003 435 443

 By: /s/Alan D. Cameron

 

/s/ Amber Riley

 (Authorised Officer)

   Name  

Alan D. Cameron

 

Amber Riley

 Title

 

Executive Director

 

Division Director

 

Fixed Income & Currencies

Macquarie Bank Ltd

 

 

4



--------------------------------------------------------------------------------

ANNEXURE

Distribution Dates are provided as an indicative guide only, and do not affect
the definitions of “Fixed Rate Payer Payment Date” and “Floating Rate Payer
Payment Date” in the Confirmation.

 

Start Date   End Date    Currency       Notional Amounts

23-Jan-13  

  14-Feb-13   AUD     532,510,638.70

14-Feb-13  

  14-Mar-13   AUD     522,442,140.73

14-Mar-13  

  14-Apr-13   AUD     512,203,427.52

14-Apr-13  

  14-May-13   AUD     500,151,194.81

14-May-13  

  14-Jun-13   AUD     488,247,675.62

14-Jun-13  

  14-Jul-13   AUD     475,644,498.01

14-Jul-13  

  14-Aug-13   AUD     463,237,890.03

14-Aug-13  

  14-Sep-13   AUD     450,400,980.77

14-Sep-13  

  14-Oct-13   AUD     437,852,466.35

14-Oct-13  

  14-Nov-13   AUD     426,089,637.75

14-Nov-13  

  14-Dec-13   AUD     415,243,799.81

14-Dec-13  

  14-Jan-14   AUD     404,695,229.11

14-Jan-14  

  14-Feb-14   AUD     393,978,632.70

14-Feb-14  

  14-Mar-14   AUD     383,096,927.09

14-Mar-14  

  14-Apr-14   AUD     372,292,166.36

14-Apr-14  

  14-May-14   AUD     360,951,188.05

14-May-14  

  14-Jun-14   AUD     349,493,015.51

14-Jun-14  

  14-Jul-14   AUD     338,133,279.18

14-Jul-14  

  14-Aug-14   AUD     326,676,276.79

14-Aug-14  

  14-Sep-14   AUD     314,412,004.36

14-Sep-14  

  14-Oct-14   AUD     302,030,726.95

14-Oct-14  

  14-Nov-14   AUD     290,189,436.28

14-Nov-14  

  14-Dec-14   AUD     279,775,011.88

14-Dec-14  

  14-Jan-15   AUD     269,731,284.27

14-Jan-15  

  14-Feb-15   AUD     259,644,938.67

14-Feb-15  

  14-Mar-15   AUD     249,435,586.60

14-Mar-15  

  14-Apr-15   AUD     239,355,767.16

14-Apr-15  

  14-May-15   AUD     227,669,647.59

14-May-15  

  14-Jun-15   AUD     216,518,943.20

14-Jun-15  

  14-Jul-15   AUD     205,015,365.26

14-Jul-15  

  14-Aug-15   AUD     192,758,975.06

14-Aug-15  

  14-Sep-15   AUD     178,747,341.96

14-Sep-15  

  14-Oct-15   AUD     164,070,730.02

14-Oct-15  

  14-Nov-15   AUD     150,718,121.03

14-Nov-15  

  14-Dec-15   AUD     142,037,289.85

14-Dec-15  

  14-Jan-16   AUD     134,737,510.68

14-Jan-16  

  14-Feb-16   AUD     127,815,180.05

14-Feb-16  

  14-Mar-16   AUD     121,086,775.27

14-Mar-16  

  14-Apr-16   AUD     114,353,782.42

14-Apr-16  

  14-May-16   AUD     106,977,845.56

14-May-16  

  14-Jun-16   AUD     100,037,429.82

14-Jun-16  

  14-Jul-16   AUD     92,823,182.50

14-Jul-16  

  14-Aug-16   AUD     85,519,102.65

14-Aug-16  

  14-Sep-16   AUD     77,421,214.00

14-Sep-16  

  14-Oct-16   AUD     69,473,004.90

14-Oct-16  

  14-Nov-16   AUD     62,183,300.23

14-Nov-16  

  14-Dec-16   AUD     56,781,415.68

 

5



--------------------------------------------------------------------------------

14-Dec-16  

  14-Jan-17   AUD     51,709,244.43

14-Jan-17  

  14-Feb-17   AUD     47,660,559.04

14-Feb-17  

  14-Mar-17   AUD     43,713,473.17

14-Mar-17  

  14-Apr-17   AUD     39,670,260.66

14-Apr-17  

  14-May-17   AUD     34,803,007.79

14-May-17  

  14-Jun-17   AUD     30,378,846.30

14-Jun-17  

  14-Jul-17   AUD     25,625,402.28

14-Jul-17  

  14-Aug-17   AUD     21,051,497.27

14-Aug-17  

  14-Sep-17   AUD     14,869,681.13

14-Sep-17  

  14-Oct-17   AUD     8,623,588.54

14-Oct-17  

  14-Nov-17   AUD     3,733,245.77

14-Nov-17  

  14-Dec-17   AUD     1,563,361.37

14-Dec-17  

  14-Jan-18   AUD     -             

Notice: Macquarie Bank Limited (“MBL”) is authorised and regulated in Australia
by the Australian Securities and Investments Commission and in the UK by the
Financial Services Authority (FSA). Macquarie Bank International Limited (“MBI”)
is authorised and regulated by the FSA. Where Transactions are entered into with
non-UK firms in the EEA, the Transaction has been introduced to MBL by MBI. MBI
is not an authorised deposit taking institution for the purposes of the Banking
Act 1959 (Commonwealth of Australia) and its obligations do not represent
deposits or other liabilities of MBL. MBL does not guarantee or otherwise
provide assurance in respect of the obligations of MBI unless expressly noted
otherwise.

Time of execution will be provided on request.

 

6